t c no united_states tax_court tribune company as agent of and successor by merger to the former the times mirror company itself and its consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date in times mirror’s investment subsidiary tmd divested itself of a legal publishing business through the bender transaction the transaction was intended and designed to qualify as a tax-free reorganization under sec_368 i r c r determined that the transaction was a taxable sale by tmd to reed held the primary consideration received in the transaction was control_over dollar_figure5 billion paid_by reed held further the bender transaction did not qualify as a tax-free reorganization because the terms and provisions of the contractual documents as interpreted and implemented by times mirror and reed effected a sale joel v williamson roger j jones gary s colton jr jeffrey allan goldman matthew c houchens daniel a dumezich patricia anne yurchak andrew r roberson thomas lee kittle- kamp nathaniel carden and monica susana melgarejo for petitioner alan summers cathy a goodson william a mccarthy usha ravi robert h schorman jr gretchen a kindel and m kendall williams for respondent contents findings_of_fact background a times mirror b changes in the legal publishing landscape events leading up to the bender transaction a date gs presentation b date special meeting of times mirror’s board_of directors c times mirror’s announcement sparks interest by reed and wolters kluwer d date regular meeting of times mirror’s board_of directors e date regular meeting of times mirror’s board_of directors f reed and wolters kluwer call off merger g melone sigler and walker gain access to the domestic sandwich structure h reed and wolters kluwer submit preliminary interest letters to times mirror i the corporate joint_venture structure is tabbed as the structure of choice for the bender transaction j date regular meeting of reed’s board_of directors k wolters kluwer and reed attend times mirror’s presentations regarding bender l wolters kluwer and reed submit offers to times mirror m times mirror responds to wolters kluwer’s offer n date special meeting of times mirror’s board_of directors o organization of cbm acquisition parent co and cbm mergersub corp p adoption of the merger agreement q gs prepares fairness package for bender transaction r melone drafts memorandum regarding the bender transaction for e y’s files s date regular meeting of times mirror’s board_of directors t date annual meeting of times mirror’s shareholders u organization of liberty bell i v date regular meeting of times mirror’s board_of directors w execution of the lbi limited_liability_company agreement the management authority x execution of mb parent stockholders agreement and the mergersub shareholders agreement y filing of the restated certificates of incorporation for mb parent and mergersub the mechanics of the bender transaction a capitalization of mergersub and mb parent b merger of mergersub and bender c capitalization of lbi the llc d closing times mirror’s management of lbi and the development of times mirror’s investment strategy following the closing of the bender transaction summary of the llc’s investment activity during times mirror’s and mb parent’s income_tax returns for times mirror’s financial reporting following the close of the bender transaction the llc’s financial statements for the fiscal years ended date and irs determinations ultimate findings_of_fact opinion factual analysis of the bender transaction times mirror’s view of the bender transaction fiduciary obligations among the parties consideration for the transfer of bender to reed valuation of mb parent common_stock pertinent precedents evidentiary matters cohen judge respondent determined a deficiency of dollar_figure with respect to petitioner’s federal_income_tax for the notice_of_deficiency recharacterized as taxable two transactions treated by petitioner as tax-free reorganizations this opinion addresses the so-called bender transaction only the principal issues for decision are whether the bender transaction qualifies as a reorganization under either sec_368 and e or sec_368 and if so whether sec_269 nonetheless dictates that gain be recognized on the bender transaction unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner’s principal_place_of_business was in chicago illinois at the time that the petition was filed petitioner is a party to this case solely in its capacity as agent and successor of the times mirror co inc times mirror background a times mirror before its merger with petitioner times mirror was a los angeles-based news and information company in date times mirror hired mark h willes willes to serve as its president and chief_executive_officer willes became chairman of times mirror’s board_of directors in date willes’s business philosophy favored a streamlined operation that concentrated on core businesses after date times mirror embarked on a program of restructuring its businesses which included focusing on newspaper publishing in late times mirror undertook a series of transactions that resulted in its owning percent of the shepard’s mcgraw-hill legal publishing unit shepard’s in a joint_venture with reed elsevier reed a publishing and information enterprise not itself a legal entity but rather a collective reference to reed elsevier plc a united kingdom entity and reed elsevier nv a dutch entity times mirror held its 50-percent interest in shepard’s through one of its subsidiaries matthew bender co inc bender a legal publishing company as of date times mirror comprised three business segments newspaper publishing professional information and magazine publishing the professional information business segment included bender and mosby inc mosby a health sciences publishing company times mirror engaged in the legal publishing business through bender tmd inc tmd a wholly owned subsidiary of times mirror owned the only class of issued and outstanding_stock of bender until date b changes in the legal publishing landscape between and the legal publishing industry experienced significant consolidation during that period the legal publishing market contracted from companies to reed wolters kluwer nv wolters kluwer a dutch publishing and information company west-thomson bender and the bureau of national affairs on date reed and wolters kluwer announced a plan to merge at the time of the announcement reed’s holdings included lexis-nexis lexis and wolters kluwer’s holdings included commerce clearing house shortly after the reed-wolters kluwer announcement times mirror’s management analyzed bender’s competitive position in the legal publishing market based upon its analysis times mirror’s management concluded that continued participation in the legal publishing market was not the most effective use of times mirror’s assets accordingly times mirror decided to divest itself of bender the law firm of gibson dunn crutcher llp gd c acted as outside legal counsel for times mirror tmd and bender in connection with the transaction pursuant to which times mirror divested itself of bender bender transaction ernst young llp e y which served as independent auditor of times mirror’s financial statements during through reviewed the tax and accounting treatment and reporting of the bender transaction for times mirror sometime before date times mirror engaged goldman sachs co gs as a financial adviser and facilitator for the bender transaction events leading up to the bender transaction a date gs presentation gs prepared a document dated date entitled monetization of medical publishing assets in connection with a presentation to times mirror’s management regarding the bender transaction date gs presentation the following statements were included in the date gs presentation given the dramatic change in the competitive landscape of the professional information publishing sector this may be an opportune time for tmc times mirror to monetize its legal publishing assets monetization of the legal publishing assets can be executed through a simple taxable sale for cash or through a number of tax-advantaged structures the ultimate structure utilized will be a function of the type of buyer ie strategic or financial as well as the nationality of the buyer ie domestic or foreign as well as the amount of cash proceeds tmc would like to receive upfront the date gs presentation provided a summary of bender’s potential buyers as well as descriptions of several of gs’s proprietary tax-advantaged structures for the bender transaction none of the tax-advantaged structures set forth in the date gs presentation were ultimately recommended by times mirror’s management or approved by times mirror’s board_of directors for the bender transaction b date special meeting of times mirror’s board_of directors a special meeting of times mirror’s board_of directors was convened on date in connection with this special meeting a document entitled briefing packet on mosby matthew bender date briefing packet was prepared a memorandum dated date from willes to the board_of directors was part of the date briefing packet the section of the date briefing packet entitled executive summary contained the following statements the major strategic alternatives or some combination thereof that are open to times mirror are the following hold divest swap a key issue in any decision to divest or swap will be the potentially large tax_liability on the gain on the sale due to our low basis in matthew bender our preliminary work indicates that there may be a variety of transaction structures which allow us to minimize this tax expense our preliminary analysis shows that with the very high premiums currently being offered for legal publishing operations more after-tax value could be created through divestiture than by keeping these companies this value is enhanced considerably if the divestiture could be accomplished through a tax-advantaged structure the decision to explore strategic alternatives for mosby matthew bender is not easy nor a happy one however the facts are that the competitive environment for legal publishing has changed dramatically matthew bender is a very distant third in u s legal publishing with a weakening future competitive position considering these recent developments we recommend to the board that it authorize the exploration of the divestiture of matthew bender including shepard’s willes opened the special meeting of the board_of directors by noting that market consolidation in legal publishing presented immediate strategic questions that needed to be evaluated fully willes and kathryn m downing a corporate officer of times mirror then presented a lengthy review of the situation and the issues to be addressed following this presentation there was a substantive discussion among the board_of directors at the conclusion of this discussion the board_of directors unanimously instructed times mirror’s management to proceed with a formal review of the company’s options with respect to its ownership of bender and its joint_ownership of shepard’s c times mirror’s announcement sparks interest by reed and wolters kluwer on date times mirror released a statement to the public that announced the company’s decision to explore strategic alternatives with respect to its ownership of bender and its joint_ownership of shepard’s after times mirror made this announcement reed wolters kluwer and many others expressed an interest in acquiring bender parties that indicated an interest in bender were initially sent a standard confidentiality agreement these confidentiality agreements set out the ground rules for obtaining confidential information in connection with a possible sale_or_other_disposition of bender on date times mirror and reed executed a confidentiality agreement on date gs sent a confidentiality agreement to wolters kluwer on date reed signed an addendum to the confidentiality agreement that it had executed with times mirror and delivered that addendum to times mirror the addendum expressed the desire of reed and times mirror that wolters kluwer and reed would jointly investigate and prepare a bid for bender and or mosby d date regular meeting of times mirror’s board_of directors a regular meeting of times mirror’s board_of directors was convened on date at this meeting the board_of directors reviewed and discussed among other topics times mirror’s strategic business plan for through and the company’s financial structure these matters were also presented to the board_of directors in the form of a written report in particular the section entitled strategic three-year plan contained the following statements mosby matthew bender process divestiture process and strategy on date the board held a study session that explored the changed strategic situation for matthew bender legal publishing including shepard’s and mosby health sciences publishing following the study session with the board we began the divestiture process since that time mosby matthew bender management and times mirror staff have been actively working with goldman sachs to prepare financial statements and the offering memorandum and to identify potential buyers in this process we have adopted the following strategy acquaint all interested parties with our desire for a tax-efficient result and explore the appropriate alternatives in detail in advance of definitive bids with each party because different forms of transactions work with different bidders since it could be the case that a leveraged spin- off would generate the same level of after-tax cash proceeds as an asset sale establish straw- man values of a cash-for-assets sale and a leveraged spin-off much like our cable transaction to set a floor on the auction at a high level alternative structures the specific structure for the divestiture will depend largely on the financial and operating profile of the likely purchaser with the assistance and advice of goldman sachs ernst young and gibson dunn crutcher this process is being integrated with the overall sale process to deliver the highest after-tax value to times mirror and its shareholders planning issues since we are early in the process it is not clear what the impact of this divestiture will be on times mirror’s financial results the preferred tax- efficient structures we will explore with potential buyers would significantly lessen any potential dilution i t is important to remember that the model we developed for or greater growth in earnings per share did not anticipate continuing contributions from mosby matthew bender and the proceeds will give us a large body of resources to invest to accelerate the company’s growth capitalization introduction the new three year plan has five principal capitalization policies continue an active share repurchase plan buying shares when repurchase is the best investment of our financial resources invest our cash_flow and other capital resources according to the following priorities internally in products and services that build our established operations attractive acquisitions that add to or are complimentary sic to existing businesses opportunistically in common_stock repurchase dividends our plan provides sufficient cash_flow and other resources to cover all of these applications in practice and in the absence of a mosby-matthew bender transaction for the plan period the application of these policies is expected to result in the following actions repurchases of million in and million in each of and for an aggregate of dollar_figure million we expect to borrow approximately dollar_figure million to use with our free cash_flow to finance internal development acquisitions and share repurchase our common dividend will increase by and then approximately per year we will maintain a reserve of borrowing capacity and cash_flow generation sufficient to fund our internal investment and acquisition programs if the form of the mosby-bender transaction is a cash sale we would undoubtedly increase the amount of the share repurchase target and not borrow additional funds during the plan period our plan going forward unless the mosby-bender transaction produces an unanticipated result is to continue our repurchase activity in the same manner as pursued from through following the mosby-bender transaction we will once again look at our repurchase volume target in light of what could be significantly enhanced resources for investment and weigh the same factors to guide our program e date regular meeting of times mirror’s board_of directors a regular meeting of times mirror’s board_of directors was convened on date at this meeting thomas unterman unterman executive vice president and chief financial officer of times mirror with the assistance of several gs representatives reported on the status of the strategic review regarding bender these matters were also presented to the board_of directors in a written report in particular the section entitled structural alternatives contained the following statements structuring goals - - - maximize after-tax value to times mirror and its shareholders integrate structural considerations into sale process achieve desired accounting results at time of sale and possibly on an ongoing basis f reed and wolters kluwer call off merger on date reed and wolters kluwer called off their previously announced merger on date wolters kluwer faxed to gs an executed confidentiality agreement regarding bender g melone sigler and walker gain access to the domestic sandwich structure on date three members of e y martin r melone melone mary ann sigler sigler and kenneth m walker walker entered into an agreement entitled nondisclosure and confidentiality agreement with price waterhouse llp pw at the time that they entered into the nondisclosure and confidentiality agreement with pw melone was the partner-in- charge of e y’s audit of times mirror sigler was a tax partner at e y and walker was an engagement partner at e y the nondisclosure and confidentiality agreement pertained to the following pw has in the course of its business developed a technique for restructuring a corporate group known within pw as the domestic sandwich that is confidential to pw and has substantial pecuniary value to pw the proprietary technique which is the subject of this agreement pw desires to provide to individuals sigler melone and walker and individuals desire to obtain from pw a full and complete description of the proprietary technique to enable individuals to review the proprietary technique and determine whether it sic wishes to use the proprietary technique as a result of entering into the nondisclosure and confidentiality agreement with pw melone sigler and walker gained access to pw’s domestic sandwich structure h reed and wolters kluwer submit preliminary interest letters to times mirror on date wolters kluwer submitted a letter to times mirror that indicated wolters kluwer’s preliminary interest in acquiring bender and times mirror’s 50-percent interest in shepard’s in its preliminary interest letter wolters kluwer made the following statement regarding the offer price and form of consideration for this acquisition wolters kluwer is prepared to acquire all of the outstanding_stock of the company bender and times mirror’s 50-percent interest in shepard’s for cash consideration of u s dollar_figure billion reed also submitted a letter to times mirror on date that indicated reed’s preliminary interest in acquiring bender mosby and times mirror’s 50-percent interest in shepard’s in its preliminary interest letter reed made the following statement regarding the offer price and form of consideration for this acquisition based on the information contained in the information memorandum on matthew bender and mosby dated date and the supplemental information delivered to us on date and in particular the actual and forecast financial results for the properties contained in those documents our preliminary evaluation of the properties permits us to indicate that we would be prepared to pay at least dollar_figure billion which amount is assumed to be payable in cash on completion the individuals involved in coordinating the bender transaction for times mirror were referred to as the project philadelphia group as of date the project philadelphia group included officers directors and employees from the following entities times mirror mosby bender gs gd c e y and pw i the corporate joint_venture structure is tabbed as the structure of choice for the bender transaction on date daniel shefter shefter an associate at gs faxed a revised copy of a document entitled presentation regarding corporate joint_venture structure shefter cjv presentation to members of the project philadelphia group the corporate joint_venture structure cjv structure depicted in this document was the transaction structure ultimately chosen to accomplish the bender transaction after times mirror had become comfortable with the cjv structure it incorporated that structure into the draft agreements reflecting the details of the bender transaction times mirror also informed prospective bidders that any bids for bender that did not incorporate the use of the cjv structure would be severely disadvantaged in comparison to those bids that did j date regular meeting of reed’s board_of directors a regular meeting of reed’s board_of directors was convened on date at which herman s bruggink bruggink co- chairman of reed discussed reed’s potential acquisition of bender mosby and times mirror’s 50-percent interest in shepard’s during this discussion bruggink noted that times mirror was conducting a competitive bidding process for these businesses and that reed’s ability to respond on extremely short notice and reed’s willingness to bid aggressively would be crucial to a successful outcome upon completing this discussion reed’s board_of directors approved resolutions regarding reed’s acquisition of bender mosby and times mirror’s 50-percent interest in shepard’s for an aggregate purchase_price not in excess of dollar_figure billion reed’s board_of directors authorized this dollar_figure billion purchase_price based upon inter alia reed’s solid cash position at that time k wolters kluwer and reed attend times mirror’s presentations regarding bender between april and times mirror’s management held discussions with and made separate presentations regarding bender to wolters kluwer and to reed at times mirror’s offices in new york city during these meetings pw and gs made presentations regarding the cjv structure to wolters kluwer and to reed no other structures for potential acquisition of bender were discussed during these meetings the cjv structure presented to wolters kluwer and to reed depicted times mirror as owning percent of the stock of the target ie bender and described the following five steps by which the acquiror would acquire the target with dollar amounts for illustrative purposes only acquiror capitalizes newco at dollar_figure with voting and nonvoting common_stock and preferred_stock the voting common_stock has a value of dollar_figure and of the vote and represents approximately of the total common equity of newco the nonvoting common_stock has a value of dollar_figure is non-voting and represents approximately of the total common equity of newco the preferred_stock has a value of dollar_figure and of the vote combined the newco preferred and non-voting common will have a value equal to of the total equity value of newco acquiror contributes newco preferred and non- voting common_stock to mb parent in exchange for mb parent preferred newco buys mb parent common with of the vote for dollar_figure target merges with newco with target surviving alternatively newco could be surviving company in exchange for its target stock times mirror will receive of mb parent common_stock mb parent contributes dollar_figure to llc in exchange for non-voting llc interest times mirror is sole manager of llc but is not a member of the llc an date memorandum from charles p fontaine fontaine director of taxes for reed to ian malcolm mac highet executive vice president of corporate development for reed posed the following questions regarding the dividend requirements of the cjv structure are current dividends required to be paid on the mb preferred_stock or the mb parent preferred_stock can dividends not be paid until the mb preferred_stock is redeemed is a dividend rate of acceptable shefter for gs and hatef behnia behnia a partner at gd c responded to these questions in the following manner current dividends are required to be paid on both classes of preferred_stock dividends cannot be deferred until the preferred stocks are redeemed a dividend rate in the range of to is acceptable is likely to be used the dividend rate will be some rate below treasuries fontaine posed the following questions regarding the restrictions on transfers can the target bender after the merger contribute its assets to a partnership joint_venture with another reed elsevier company after two years can reed elsevier dispose_of the stock of target by transferring the entire merger structure to a third party after five years can reed elsevier unwind the merger structure and dispose_of the target in any manner can reed elsevier dispose_of certain assets and lines of business within two years without seller’s consent shefter and behnia responded to these questions in the following manner the target cannot contribute its assets to a partnership following the merger as described in the revised documents after two years reed could dispose_of the company by transferring the entire structure note however that reed must represent that at the time of the acquisition it has no plan or intent to dispose_of the acquired company or its assets and will covenant that it will not dispose_of the acquired company or its assets within two years after five years reed cannot unwind the structure it will however have the ability to sell all the stock of target provided however that the sale cannot be to an affiliate of reed reed cannot dispose_of assets or certain lines of businesses within two years fontaine posed the following questions regarding the terms of the llc agreement will the agreement contain some restrictions on the use of the cash will llc be obligated to distribute cash to mb parent in order to permit mb parent to pay its tax and any other liabilities shefter and behnia responded to these questions in the following manner the llc agreement will not contain any restrictions on the use of the cash the llc will be obligated to make cash distributions to mb parent in order to permit mb parent to pay tax_liabilities dividends on the mb parent preferred_stock and other general_expenses of mb parent l wolters kluwer and reed submit offers to times mirror by letter dated date wolters kluwer submitted to times mirror an offer to acquire bender and times mirror’s 50-percent interest in shepard’s for a total of dollar_figure billion in its offer letter wolters kluwer made the following statement regarding the offer price and form of consideration for this acquisition wolters kluwer is prepared to acquire of matthew bender and tmc’s times mirror’s interest in shepard’s for aggregate consideration of usdollar_figure0 billion which we would propose to allocate usdollar_figure0 billion for matthew bender and usdollar_figure million for shepard’s wolters kluwer also stated that it was prepared to acquire bender substantially in the form of the cjv structure wolters kluwer’s offer was conditioned on times mirror’s negotiating exclusively with wolters kluwer after times mirror received wolters kluwer’s offer but before times mirror entered into an exclusive negotiation period with wolters kluwer times mirror informed reed that it had received a significant offer from another bidder that had accepted the use of the cjv structure for the bender transaction times mirror also informed reed that reed would have to respond promptly if it wished to remain in the running for bender and times mirror’s 50-percent interest in shepard’s by letter dated date reed submitted to times mirror an offer to acquire bender and times mirror’s 50-percent interest in shepard’s for a cash consideration of dollar_figure billion and on the terms and conditions reflected in the mark-up of the agreement and plan of merger in its offer letter reed accepted the use of the cjv structure for its purchase of bender reed’s offer was conditioned on times mirror’s acceptance of the offer by friday date pincite p m los angeles time m times mirror responds to wolters kluwer’s offer on date unterman sent a letter to wolters kluwer in response to wolters kluwer’s offer to acquire bender and times mirror’s 50-percent interest in shepard’s unterman included the following statements in this letter there is one aspect of the proposal which is structurally defective and precludes us from complying with the conditions set forth in your letter the insertion in your mark-up of a guaranty by mb parent of matthew bender’s post-merger indebtedness to you materially changes the economic and risk profile of the transaction in that it creates a significant contingent_liability for mb parent the repository of our sales proceeds while we assume that you did not intend this provision as a mechanism to place our sales proceeds at risk when questioned on the point your counsel did not withdraw it and your counsel did indicate that it did represent an addition to our proposed structure designed to create leverage for you in other circumstances in addition unterman made the following statements in an attachment to this letter guaranty the mark-up proposes that mb parent guaranty the secured debt of mergersub to acquiror this proposal would result in the assets of the llc being placed at risk and is unacceptable n date special meeting of times mirror’s board_of directors a special meeting of times mirror’s board_of directors was convened on date a document entitled mosby matthew bender update was prepared for this meeting april bender update the april bender update listed the following as one of times mirror’s major accomplishments since the date meeting of times mirror’s board_of directors as part of our effort to minimize the tax_liability on the divestiture we continued to look for tax-efficient structures a potential approach that is superior to the structures reviewed at last month’s board meeting was brought to us by price waterhouse through goldman sachs this approach is proprietary to price waterhouse and is subject_to a confidentiality agreement the april bender update also included a section entitled new tax minimization approach that contained the following the price waterhouse structure separates ownership and control so that the acquiring company controls matthew bender and times mirror controls an amount of cash_equivalent to matthew bender’s value but without having paid a tax for the shift in control the steps in this structure involve the creation of a special purpose corporation referred to as mb parent that is owned partly by times mirror and partly by the acquiring company this special purpose corporation is controlled by the acquiring company through its ownership of relatively low value nonparticipating preferred_stock with voting control mb parent in turn owns preferred_stock and nonvoting common_stock in an acquisition subsidiary that will merge with matthew bender and a nonvoting interest in a single member limited_liability_company that holds the cash referred to above as a result of the merger of matthew bender into the acquisition subsidiary times mirror will own all of the common_stock and remaining voting power of mb parent the special purpose corporation however even though times mirror will not have voting control_over mb parent it will control the limited_liability corporation holding all of the cash by virtue of being the sole nonequity manager of the llc the results are as follows times mirror will control the llc thereby controlling the cash in it and any assets or businesses acquired with such cash times mirror and the llc will be consolidated for financial reporting purposes the acquiring company will control matthew bender and will be able to consolidate for financial reporting purposes the merger of matthew bender into the acquisition subsidiary in exchange for mb parent common_stock will qualify as a tax-free reorganization for tax purposes even though such common_stock does not carry with it voting control mb parent the llc and matthew bender will not be consolidated for tax purposes with either times mirror or the acquiring company at some later date and upon mutual agreement the matthew bender and mb parent preferred_stock can be redeemed at face value and the nonvoting common can be redeemed at a formula price which would leave the acquiring company as the sole owner of matthew bender and times mirror as the sole and controlling owner of mb parent with the ability to liquidate mb parent and the llc without a tax cost during the special meeting of the board_of directors willes unterman and behnia made presentations concerning the proposed transaction and the competing bids received from wolters kluwer and reed at the conclusion of this discussion the board approved resolutions related to the bender transaction as part of these resolutions the board accepted reed’s offer for bender and times mirror’s 50-percent interest in shepard’s o organization of cbm acquisition parent co and cbm mergersub corp on date two of reed’s wholly owned subsidiaries reed elsevier overseas bv rebv a dutch private limited_liability_company and reed elsevier u s holdings inc reus a delaware corporation organized cbm acquisition parent co mb parent by filing a certificate of incorporation with the secretary of state of the state of delaware mb parent’s bylaws included the following provisions article meetings of stockholders sec_2 quorum unless otherwise provided under the certificate of incorporation or these bylaws and subject_to delaware law the presence in person or by proxy of the holders of a majority of the outstanding capital stock of the corporation entitled to vote at a meeting of stockholders shall constitute a quorum for the transaction of business sec_2 voting a unless otherwise provided in the certificate of incorporation and subject_to delaware law each stockholder shall be entitled to one vote for each outstanding share of capital stock of the corporation held by such stockholder unless otherwise provided in delaware law the certificate of incorporation or these bylaws the affirmative vote of a majority of the shares of capital stock of the corporation present in person or by proxy at a meeting of stockholders and entitled to vote on the subject matter shall be the act of the stockholders sec_2 action by consent a unless otherwise provided in the certificate of incorporation any_action required to be taken at any annual or special meeting of stockholders or any_action which may be taken at any annual or special meeting of stockholders may be taken without a meeting without prior notice and without a vote if a consent or consents in writing setting forth the action so taken shall be signed by the holders of outstanding capital stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted and shall be delivered to the corporation by delivery to its registered office in delaware its principal_place_of_business or an officer or agent of the corporation having custody of the book in which proceedings of meetings of stockholders are recorded prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to those stockholders who have not consented in writing article directors sec_3 quorum and manner of acting unless the certificate of incorporation or these bylaws require a different number a majority of the total number of directors shall constitute a quorum for the transaction of business and the affirmative vote of a majority of the directors present at a meeting at which a quorum is present shall be the act of the board_of directors as of the time of trial of this case mb parent’s bylaws had never been amended on date rebv and reus organized cbm mergersub corp mergersub by filing a certificate of incorporation with the secretary of state of the state of new york p adoption of the merger agreement on date a document entitled agreement and plan of merger prepared by gd c was presented to representatives of times mirror tmd bender reus rebv mb parent and cbm acquisition corp the agreement and plan of merger set forth the terms and details of the bender transaction on that same date the boards of directors of tmd bender reus rebv and mb parent adopted resolutions that approved each of those corporation’s engaging in the bender transaction on date representatives of times mirror tmd bender reus rebv mb parent and mergersub executed an agreement entitled amended and restated agreement and plan of merger the bender agreement through the bender agreement mergersub replaced cbm acquisition corp as a party to the bender transaction the bender agreement superseded the agreement and plan of merger in its entirety the recitals to the bender agreement stated in pertinent part the following whereas the tm parties times mirror tmd and bender collectively acquiror reus and rebv collectively mb parent and cbm acquisition corp have entered into an agreement and plan of merger dated as of date the existing merger agreement whereas the tm parties and the reed parties reus rebv mb parent and mergersub collectively desire to amend and restate the existing merger agreement on the terms and subject_to the conditions set forth in this agreement whereas in anticipation of the merger as defined in sec_1 mb parent will file a restated certificate of incorporation of mb parent with the secretary of state of the state of delaware whereas in anticipation of the merger mergersub will file a restated certificate of incorporation of mergersub with the secretary of state of the state of new york whereas immediately prior to the effective time as defined below in consideration of an amount in cash equal to dollar_figure less the net_proceeds received by mergersub from the mergersub debt as defined below from reus and rebv mergersub will issue to reus i seven hundred and ninety-two shares of common_stock par_value dollar_figure per share of mergersub mergersub common_stock which mergersub common_stock will have of the voting power of all of the outstanding shares of capital stock entitled to vote in an election of directors voting power and such other designations preferences voting powers rights and qualifications as are set forth in the mergersub certificate of incorporation ii of the authorized shares of nonvoting participating preferred_stock par_value dollar_figure per share of mergersub mergersub participating preferred_stock and iii of the authorized shares of voting preferred_stock par_value dollar_figure per share of mergersub mergersub preferred_stock which mergersub preferred_stock will have of the voting power and such other designations preferences voting powers rights and qualifications as are set forth in the mergersub certificate of incorporation and mergersub will issue to rebv i one hundred and ninety-eight shares of mergersub common_stock which mergersub common_stock will have of the voting power and such other designations preferences voting powers rights and qualifications as are set forth in the mergersub certificate of incorporation ii of the authorized shares of mergersub participating preferred_stock which mergersub participating preferred_stock will have no voting power and such other designations preferences voting powers rights and qualifications as are set forth in the mergersub certificate of incorporation and iii of the authorized shares of mergersub preferred_stock which mergersub preferred_stock will have of the voting power and such other designations preferences voting powers rights and qualifications as are set forth in the mergersub certificate of incorporation whereas immediately prior to the effective time as defined in sec_1 mergersub will borrow dollar_figure on terms not inconsistent with the terms set forth in section mergersub debt from an affiliate of acquiror whereas immediately prior to the effective time in consideration for of the authorized and outstanding shares of mergersub participating preferred_stock held by reus mb parent will issue to reu sec_75 of the authorized shares of voting preferred_stock par_value dollar_figure per share of mb parent mb parent preferred_stock which mb parent preferred_stock will have of the voting power and such other designations preferences voting powers rights and qualifications as are set forth in the mb parent certificate of incorporation whereas immediately prior to the effective time in consideration for of the authorized and outstanding shares of mergersub preferred_stock and of the authorized and outstanding shares of mergersub participating preferred_stock held by rebv mb parent will issue to rebv of the mb parent preferred_stock which mb parent preferred_stock will have of the voting power and such other designations preferences voting powers rights and qualifications as are set forth in the mb parent certificate of incorporation whereas immediately prior to the effective time in consideration for dollar_figure mb parent will issue to mergersub of the authorized shares of common_stock par_value dollar_figure per share of mb parent mb parent common_stock which mb parent common_stock will have of the voting power and such other designations preferences voting powers rights and qualifications as are set forth in the mb parent certificate of incorporation whereas in anticipation of the merger mb parent will cause liberty bell i llc a single-member delaware limited_liability_company llc to be formed under the laws of the state of delaware prior to the effective time by filing with the secretary of state of the state of delaware the certificate of formation of llc whereas in anticipation of the merger mb parent an affiliate of mb parent and times mirror will enter into a limited_liability_company agreement of llc pursuant to which the affiliate of mb parent shall be appointed the initial manager of llc and immediately after the effective time times mirror shall be appointed the manager of llc whereas immediately after the effective time in accordance with the terms of the llc agreement mb parent will make a contribution to llc in the amount of dollar_figure in the bender agreement reed and times mirror agreed in pertinent part to the following sec_1 the merger at the effective time as defined in sec_1 and upon the terms and subject_to the conditions of this agreement and in accordance with the new york business corporation law mergersub shall be merged with and into bender the merger following the merger bender shall continue as the surviving corporation the surviving corporation and the separate corporate existence of mergersub shall cease the merger is intended to qualify as a tax-free reorganization under sec_368 of the code sec_1 conversion of shares a merger consideration at the effective time each share of common_stock par_value dollar_figure per share of bender individually a share and collectively the shares issued and outstanding immediately prior to the effective time other than shares held in bender’s treasury or by any of bender’s subsidiaries all of which are owned by tmd shall by virtue of the merger and without any_action on the part of mergersub bender or the holder thereof be converted into and shall become the right to receive a number of the fully paid and nonassessable shares of mb parent common_stock held by mergersub immediately prior to the effective time equal to a fraction the numerator of which is the number of shares of mb parent common_stock held by mergersub immediately prior to the effective time and the denominator of which is the number of shares outstanding immediately prior to the effective time the merger consideration sec_1 exchange of certificates c effect of exchange all shares of mb parent common_stock issued upon the surrender of certificates representing shares in accordance with the terms hereof shall be deemed to the fullest extent permitted by applicable law to have been issued in full satisfaction of all rights pertaining to such shares sec_2 conditions to tm parties’ obligations the obligations of the tm parties to consummate the merger are subject_to the satisfaction or waiver by each of the tm parties as of the effective time of the following conditions f legal opinions ii times mirror shall have received a favorable opinion of its legal counsel in form and substance reasonably satisfactory to it as to the qualification of the merger as a reorganization under the provisions of sec_368 of the code sec_2 substitution transaction in the event that the condition to the obligations of times mirror tmd and bender to consummate the closing contained in sec_2 f ii is not satisfied or waived by date or such earlier date on which all other conditions in sec_2_1 sec_2 and have been satisfied or waived the revision date then iii for a period of days from the revision date the renegotiation period acquiror and times mirror shall enter into bona-fide negotiations with a view to determining whether agreement can be reached as to the terms and conditions upon which the transactions contemplated by this agreement may be structured so as to replicate as much as practicable the relative economic benefits that each party and their affiliates would have derived from the transactions contemplated by the agreement any such restructured_transaction hereafter referred to as the substitution transaction iv unless the parties agree to the terms and conditions of a substitution transaction during the renegotiation period as soon as practicable following the expiration of such period times mirror shall sell to reus and reus shall purchase from times mirror all the outstanding shares of bender for a cash purchase_price of dollar_figure section enforceability of llc agreement the reed parties will not commence maintain or join any_action at law or otherwise that asserts that the llc agreement is unenforceable on date the board_of directors of mergersub adopted resolutions that approved mergersub’s engaging in the bender transaction q gs prepares fairness package for bender transaction on or about date gs prepared a document entitled fairness package with respect to the bender transaction and times mirror’s sale of its 50-percent interest in shepard’s the fairness package included a page entitled summary of proposed transaction that described the structure and consideration for the bender transaction and times mirror’s sale of its 50-percent interest in shepard’s in the following manner purchase of of the stock of bender and times mirror’ sec_50 partnership_interest in shepard’s for dollar_figure billion in cash - - purchase of bender for dollar_figure billion using the pw tax-advantaged structure pw structure purchase of shepard’s for dollar_figure million with a sec_338 election the fairness package also included a page entitled summary of financial impact that listed times mirror’s after-tax cash proceeds from sale using the cjv structure as dollar_figure gs determined this dollar_figure amount by assuming a dollar_figure billion tax-free purchase of bender and that the sale of times mirror’s 50-percent interest in shepard’s would generate dollar_figure million in after-tax proceeds r melone drafts memorandum regarding the bender transaction for e y’s files on or about date melone drafted a memorandum entitled times mirror matthew bender sale for e y’s files melone included the following statements regarding the bender transaction and times mirror’s sale of its 50-percent interest in shepard’s in this memorandum times mirror has entered into an agreement with reed elsevier for the sale of matthew bender for dollar_figure and the sale of times mirror’s interest in shepard’s inc for dollar_figure the sale of matthew bender is structured as a reorganization in which the dollar_figure million proceeds from the sale will end up in an llc whose ownership is as shown in the attached chart through the various shareholder agreements certificates of incorporation and the llc management agreement times mirror has total control_over the assets and operations of the llc and reed elsevier has total control_over the assets and operations of matthew bender the structure is designed to result in no tax due by times mirror on the profit from the sale of matthew bender consolidation times mirror controls the assets of the llc through the management agreement which specifically states that times mirror has no fiduciary duty to the holder of acquisition parent mb parent and may use its discretion as to the use of the assets times mirror may have the llc buy its own debt instruments or times mirror stock make business_acquisitions or any other transaction to the benefit of times mirror the only limitation is that times mirror may not upstream llc assets to itself times mirror owns all of the common_stock of acquisition parent and the vote it carries the ownership of the common_stock provides times mirror with of the residual ownership and value of acquisition parent following redemption of the preferred_stock which is virtually assured in at least years due to the redemption rights and certain put and call options the equity value of the preferred_stock is limited to its stated redemption value and fixed dividend payments times mirror has the ability to ensure that the board_of directors of acquisition parent may not do anything that may affect the control or viability of the llc certain board actions require the unanimous vote of the board these include the incurrence of indebtedness or guarantees of indebtedness of acquisition parent the sale transfer or other_disposition pledge or assignment of any portion or all of its llc interest the issuance of any other_securities of acquisition parent all of these factors indicate that times mirror not only controls the assets of the llc but also is the beneficiary of all of the ownership risks and rewards of the llc s date regular meeting of times mirror’s board_of directors a regular meeting of times mirror’s board_of directors was convened on date a document entitled mosby matthew bender divestiture update was presented to times mirror’s board_of directors at this meeting may bender update the may bender update included the following statements following the special board meeting on friday april we began exclusive negotiations with reed elsevier for the divestiture of matthew bender and our interest in shepard’s negotiations started friday afternoon and continued for most of the day saturday contracts and press releases were finalized saturday night and signed on sunday after all corrections to the contracts had been made the transaction was in line with the parameters reviewed with the board with a total value of dollar_figure billion matthew bender will be divested through a merger that takes advantage of the proprietary tax structure that was presented to the board pending the customary regulatory review the transaction is expected to be completed this summer t date annual meeting of times mirror’s shareholders times mirror’s annual shareholder meeting was convened on date at this meeting willes discussed among other topics times mirror’s decision to sell mosby and matthew bender for strategic reasons willes made the following remarks with respect to this topic you have read in recent days that we have reached agreements to sell matthew bender and our interest in shepard’s for dollar_figure billion we have also agreed to sell mosby for dollar_figure million this is a phenomenal amount of money for some phenomenal businesses u organization of liberty bell i on date michael s udovic udovic assistant general counsel for times mirror filed the certificate of formation for liberty bell i llc lbi with the secretary of state of the state of delaware on date udovic resigned from his position as the authorized person of lbi lbi did not have an authorized person between the time of udovic’s resignation and date v date regular meeting of times mirror’s board_of directors a regular meeting of times mirror’s board_of directors was convened on date at which the board_of directors discussed among other topics the pending bender transaction according to the minutes of this meeting unterman discussed the following matters with the board_of directors thomas unterman reviewed the pending transactions involving mosby and matthew bender and their impact upon the company’s financial projections concluding that times mirror remained on target to meet each of its major financial objectives for the year he noted that the proceeds from the dispositions of these businesses will be received by two limited_liability companies and utilizing materials previously furnished to the board_of directors discussed the short-term investment strategies times mirror will follow in connection with its management of those companies these matters were also presented to the board_of directors in a written report in particular the section entitled finance report contained the following statements finance report introduction our financial objectives for this year included a b c d earnings growth of continued use of every available opportunity to finance investment in the growth of our businesses optimization of the proceeds from the mosby matthew bender disposition so that future year dilution is minimized and continuation of return on capital in excess of at mid-year we can report that we are still on this course and all of our corporate objectives for the year are both in sight and within reach while there are more moving pieces than usual there are four major items to note first as expected following the mosby matthew bender mmb agreements we are required to treat mmb as discontinued operations and the street has recalibrated our performance to a continuing earnings basis and will track us this way from now on third in light of the very large mmb gain on sale we have begun to review our entire balance_sheet our work processes and all of our systems to determine if appropriate charges write-offs or buy-down buy-outs of contracts might prove beneficial fourth as is discussed under a separate tab entitled capitalization investment following the mmb sale we will have a very substantial level of resources for redeployment over time in operating_assets and for recapitalization gain on sale and discontinued earnings reporting by divesting mmb we are completely exiting the legal and health sciences publishing business and are required to separately report mmb earnings as discontinued operations similarly the gain on sale appears in the discontinued line we will receive over dollar_figure billion in cash from the sale balance_sheet review after the magnitude of the gain on the mmb sale became apparent we decided to use this opportunity to conduct a thorough examination of our balance_sheet operations and investments to see what actions we could take to benefit the businesses in future years capitalization and investment strategy introduction the disposition of mosby matthew bender mmb will produce an unprecedented level of investible sic capital for times mirror net_proceeds of approximately dollar_figure billion will be deposited into our accounts requiring immediate rigorous management the net_proceeds of the mmb disposition in conjunction with our annual operating cash_flow will provide the company with enormous investment capacity over the next few years if we can successfully deploy this investment capacity in assets that meet our return criteria our total year investment capacity would be as much as dollar_figure billion investment at this level would still enable us to retain our current solid credit ratings and associated financial flexibility our first responsibility upon receipt of the disposition proceeds is to establish a short term portfolio management framework the primary objective of this activity is to preserve principal value while earning a return commensurate with the risk parameters we establish through our investment policy second we will begin to redeploy these resources into operating_assets to drive revenue growth and into share repurchases to start to return towards our target capitalization in the current high asset valuation environment in view of our well developed return discipline this program could require several years most significantly we are not looking at our resources as a war chest for a big cash acquisition instead we are expecting increases of approximately a doubling of our recent spending rate on acquisitions of businesses that are closely related to or fill in gaps in our core businesses acceleration of our share repurchase plans and in general an acceleration of investments in our base businesses this stance leaves us with ample resources for pursuing unexpected opportunities and will position us to try to make things happen as important strategic initiatives are identified it also means that we will allocate a portion of our surplus cash investment portfolio to investments with medium term horizons in order to increase the overall return on our cash examples of this type of investing include the investment we made in target media partners in connection with the recycler purchase and the latin communications group opportunity we discussed at the last meeting as well as increases in new media venture capital investments we will also allocate a portion of the funds for tax-advantaged investments to enhance yield and for pre-funding our charitable commitments with contributions to our tax-exempt affiliates short term portfolio strategy the following shows the gross amount of disposition proceeds the company will be receiving dollar_figuremillions company sold entity receiving funds amount gross shepards bender mosby corporate liberty bell i l l c liberty bell ii l l c dollar_figure big_number total dollar_figure immediately we will utilize the funds to pay necessary transaction expenses pay down short-term corporate debt and then invest the remaining funds under our short-term investment policy this policy ensures preservation of capital and maintenance of liquidity through prudent standards for credit quality instrument type and overall portfolio limitations at the same time it provides for sufficient flexibility to allow us to search for yield advantages where possible the following table shows the net investible sic funds that should be available to deploy in short-term instruments dollar_figuremillions funds location gross funds estimated cash transaction fees and expenses short-term debt reduction net funds corporate liberty bell i liberty bell ii dollar_figure big_number -- dollar_figure -- -- dollar_figure big_number total dollar_figure w execution of the lbi limited_liability_company agreement the management authority on date representatives of times mirror lexis and mb parent executed an agreement entitled limited_liability_company agreement of liberty bell i llc lbi llc agreement the terms of the lbi llc agreement included the following this limited_liability_company agreement together with the schedules attached hereto this agreement of liberty bell i llc the company is entered into by cbm acquisition parent co a delaware corporation as the sole member the initial member lexis inc a delaware corporation as the initial manager of the company the initial manager and the times mirror company in its corporate capacity and as the manager of the company appointed pursuant to section b tmc the initial member the initial manager and tmc by execution of this agreement hereby agree as follows name formation tax treatment the name of the limited_liability_company shall be liberty bell i llc or such other name as the manager may from time to time hereafter designate the parties hereto intend that pursuant to sec_301_7701-3 the company be disregarded as an entity and not be treated as separate from the initial member members member rights meetings c no member shall have any right power or duty including the right to approve or vote on any matter including without limitation any vote approval or consent relating to the merger of the company with or into an other business_entity as defined in the act the consolidation of the company with or into an other business_entity the domestication of the company to an other business_entity the conversion of the company to an other business_entity the transfer of the company to any other jurisdiction or to the fullest extent permitted by law the dissolution of the company except as expressly required by this agreement the act or other applicable law purposes the purpose of the company is to invest in such property or securities and to conduct such businesses and other legal activities as the manager determines is in the best interests of the company management a the manager shall have the sole right to manage the business of the company and shall have all powers and rights necessary appropriate or advisable to effectuate and carry out the purposes and business of the company and no member or other person other than the manager shall have any authority to act for or bind the company or to vote on or approve any of the actions to be taken by the company unless otherwise expressly required by the act or other applicable law notwithstanding the foregoing the initial manager shall not take any_action in respect of or on behalf of the company other than the opening of one or more bank accounts in the name of the company the appointment of an agent for service of process for the company and the performance of other ministerial duties in connection with the organization and formation of the company accordingly as of the effective time of the merger the company shall have no liabilities or obligations other than pursuant to this agreement b the manager shall serve until an event of withdrawal has occurred the resignation or dissolution of the manager the removal of the manager shall be only at the request and direction of the manager and under no other circumstances including without limitation for cause upon any such event of withdrawal a new manager shall be selected by the old manager prior to such resignation or dissolution provided that if the manager does not make such selection members holding a majority in interest shall be entitled to select a new manager notwithstanding anything contained herein immediately after the effective time of the merger and without any_action on the part of tmc the initial manager or any member the initial manager or any other manager if applicable shall be automatically removed as manager and tmc shall become the manager hereunder c the manager may appoint the officers of the company who need not be members to such terms and to perform such functions as the manager shall determine in its sole discretion as set forth in section the manager may appoint employ or otherwise contract with such other persons or entities for the transaction of the business of the company or the performance of services for or on behalf of the company as it shall determine in its sole discretion the manager may delegate to any such officer person or entity such authority to act on behalf of the company as the manager may from time to time deem appropriate in its sole discretion e without limiting the generality of the foregoing to the fullest extent permitted by law including section c of the act and without creating any duties or obligations of the manager by implication or otherwise it is expressly acknowledged and agreed that to the extent the manager owes any fiduciary duties or similar obligations to the initial member under any principles of law or equity or otherwise such duties and obligations shall be owed solely to the holders of the initial member’s common equity and not to the holders of any other class of the initial member’s equity officers a officers the officers of the company shall be chosen by the manager and shall consist of at least a president a secretary and a treasurer the manager may appoint such other officers and agents as it shall deem necessary or advisable who shall hold their offices for such terms and shall exercise such powers and perform such duties as shall be determined from time to time by the manager the salaries of all officers and agents of the company shall be fixed by or in the manner prescribed by the manager any officer elected or appointed by the manager may be removed at any time with or without cause by the manager any vacancy occurring in any office of the company shall be filled by the manager books_and_records a the manager shall keep or cause to be kept complete and accurate books of account and records with respect to the company’s business the company’s books of account shall be kept using the method_of_accounting determined by the manager the company’s independent auditor shall be an independent public accounting firm selected by the manager the manager shall give each member reasonable access during normal business hours to the books_and_records of the company capital contributions the initial member was deemed admitted as the sole member of the company upon the execution and delivery of this agreement after the effective time of the merger and immediately after tmc shall have been appointed manager pursuant to section b the initial member will contribute the amount of cash to the company listed on schedule b attached hereto dollar_figure5 billion distributions distributions of cash or other assets of the company shall be made at such times and in such amounts as the manager may determine in its sole discretion provided however that notwithstanding the foregoing the initial member shall be entitled to receive and the company and the manager shall make distributions of cash or other assets of the company acceptable to the member to the initial member in the amounts and at the times sufficient to enable the initial member a to pay all of its liabilities obligations and expenses as and when they come due and b to make any payments on or distributions in respect of the issued and outstanding shares of the voting preferred_stock of the initial member in accordance with the terms thereof return_of_capital the manager shall not have any liability for the return of each member’s capital_contribution which return shall be payable solely from the assets of the company at the absolute discretion of the manager subject_to the requirements of the act and sec_15 hereof exculpation and indemnification a no member manager officer employee or agent of the company and no employee_representative agent shareholder or affiliate of the member or the manager collectively the covered persons shall be liable to the company or any other person who has an interest in or claim against the company for any loss damage or claim incurred by reason of any act or omission performed or omitted by such covered_person in good_faith on behalf of the company and in a manner reasonably believed to be within the scope of the authority conferred on such covered_person by this agreement except that a covered_person shall be liable for any such loss damage or claim incurred by reason of such covered person’s gross negligence or willful misconduct notwithstanding anything herein to the contrary covered_person shall include any person that was a member manager officer employee or agent of the company or an employee_representative agent shareholder or affiliate of the member or the manager at the time the act or omission described in this section a was performed or omitted even if such person is no longer a member manager officer employee or agent of the company or an employee_representative agent shareholder or affiliate of a member or the manager at the time the loss damage or claim is incurred as a result of such act or omission e to the extent that at law or in equity a covered_person has duties including fiduciary duties and liabilities relating thereto to the company or to any other covered_person a covered_person acting under this agreement shall not be liable to the company or to any other covered_person for its good_faith reliance on the provisions of this agreement or any approval or authorization granted by the company or any other covered_person the provisions of this agreement to the extent that they restrict the duties and liabilities of a covered_person otherwise existing at law or in equity are agreed by the member and the manager to replace such other duties and liabilities of such covered_person f the foregoing provisions of this section shall survive any termination of this agreement resignation no member shall have the right to resign from the company except with the consent of the manager and upon such terms and conditions as may be specifically agreed upon between the manager and the resigning member dissolution subject_to the provisions of sec_22 of this agreement the company shall be dissolved and its affairs wound up upon the first to occur of the following a the determination of the manager to dissolve the company b the occurrence of an event of withdrawal c the occurrence of any event which terminates the membership of the last remaining member of the company unless the business of the company is continued in a manner permitted by the act including without limitation the appointment by the manager of a member of this company within ninety days after the occurrence of such an event or d the entry of a decree of judicial dissolution under section of the act assignments of percentage interest no member may directly or indirectly sell assign pledge or otherwise transfer or encumber any portion of such member’s percentage interest a transfer to any other person without the prior written consent of the manager which may be given or withheld in its sole discretion and which consent may be subject_to such terms and conditions as the manager may determine any purported transfer in violation of sec_23 shall be null and void and shall not be recognized by the company waiver of partition nature of interest except as otherwise expressly provided in this agreement to the fullest extent permitted by law each member hereby irrevocably waives any right or power that such member might have to cause the company or any of its assets to be partitioned to cause the appointment of a receiver for all or any portion of the assets of the company to compel any sale of all or any portion of the assets of the company pursuant to any applicable law or to file a complaint or to institute any proceeding at law or in equity to cause the dissolution liquidation winding up or termination of the company no member shall have any interest in any specific assets of the company the interest of each member in the company is personal_property amendments this agreement may be amended by the manager at any time in its sole discretion provided that a any amendment to section d sec_11 the first sentence of section section the proviso to the first sentence of sec_15 section section section sec_24 this sec_29 or sec_34 hereof shall not be effective without the initial member’s prior written consent which consent shall not be unreasonably withheld and b any amendment which materially and adversely affects the rights of any member shall not be effective without such member’s consent such consent not to be unreasonably withheld provided further that in addition to any consent or approval otherwise required under this sec_29 or applicable law any amendment which materially and adversely affects the rights of all the members in the same or similar manner shall only be effective if such amendment has been approved by members holding a majority in interest such approval not to be unreasonably withheld and provided further that any amendment to section must be approved by tmc in its sole discretion enforceability by tmc notwithstanding any other provision of this agreement the member agrees that this agreement constitutes a legal valid and binding agreement of the member and is enforceable against the member by tmc both in its corporate capacity prior to the effective time of the merger and in its capacity as of immediately after the effective time of the merger as the manager of the company in accordance with its terms in addition tmc both in its corporate capacity prior to the effective time of the merger and in its capacity as of immediately after the effective time of the merger as the manager of the company is an intended beneficiary of this agreement x execution of mb parent stockholders agreement and the mergersub shareholders agreement on date representatives of times mirror tmd reus rebv and mb parent executed an agreement entitled cbm acquisition parent co stockholders agreement mb parent stockholders agreement under the terms of the mb parent stockholders agreement times mirror tmd reus rebv and mb parent agreed in pertinent part to the following sec_1 call option with respect to voting preferred_stock a grant of call option acquirors reus and rebv hereby grant to tmd an option exercisable by tmd no earlier than fifteen days after the occurrence of any call event as defined below to purchase in the manner provided in sec_1 all but not less than all of the outstanding shares of mb parent voting preferred_stock at a purchase_price per share equal to of the stated_value thereof on the date of purchase payable in cash b definition of call event a call event shall mean i date ii any voluntary transfer or other_disposition by the company mb parent of all or any portion of the shares of mergersub participating preferred_stock or iii any voluntary transfer or other_disposition by the company of all or any portion of the shares of mergersub voting preferred_stock c call option subject_to the company’s right_of_redemption notwithstanding the foregoing the right of tmd to exercise the option granted pursuant to sec_1 shall be subject_to the company’s right to redeem the voting preferred_stock pursuant to sec_3 of article v of the restated certificate of incorporation of the company upon the occurrence of a redemption event as defined therein and to the company’s obligation to redeem the voting preferred_stock of a holder of voting preferred_stock at the option of such holder pursuant to sec_3 of article v of the restated certificate of incorporation of the company upon the occurrence of an event specified therein sec_2 put option with respect to voting preferred_stock a grant of put option tmd hereby grants to each acquiror an option exercisable after i date or ii upon the occurrence of any failure of liberty bell i llc or a successor thereof or its manager to make distributions contemplated by sec_15 of the limited_liability_company agreement of liberty bell i llc dated as of date to require tmd to purchase in the manner provided in sec_2 the shares of the mb parent voting preferred_stock held by each acquiror at a purchase_price per share equal to of the stated_value thereof on the date of purchase payable in cash sec_3 restrictions on transfer a general no holder of shares of mb parent voting preferred_stock shall directly or indirectly transfer or otherwise dispose_of any shares of mb parent voting preferred_stock owned by such holder or any interest therein prior to date also on date representatives of reus rebv mb parent and mergersub executed an agreement entitled cbm mergersub corp shareholders agreement mergersub shareholders agreement under the terms of the mergersub shareholders agreement reus rebv mb parent and mergersub agreed in pertinent part to the following sec_1 call option with respect to voting preferred_stock a grant of call option mb parent hereby grants to acquirors reus and rebv an option exercisable by acquirors on or after date to purchase in the manner provided in sec_1 all but not less than all of the outstanding shares of mergersub voting preferred_stock at a purchase_price per share equal to of the stated_value thereof on the date of purchase b call option subject_to the company’s right_of_redemption notwithstanding the foregoing the right of acquirors to exercise the option granted pursuant to sec_1 shall be subject_to the company’s mergersub’s right or obligation as the case may be to redeem the voting preferred_stock pursuant to sec_4 of article v of the restated certificate of incorporation of the company upon the occurrence of an event specified therein and the company’s obligation to redeem the voting preferred_stock of a holder of voting preferred_stock at the option of such holder pursuant to sec_4 of article v of the restated certificate of incorporation of the company upon the occurrence of an event specified therein sec_2 put option with respect to voting preferred_stock a grant of put option acquiror s hereby grants sic to mb parent an option exercisable after date to require acquirors to purchase in the manner provided in sec_2 all but not less than all of the outstanding shares of the mergersub voting preferred_stock at a purchase_price per share equal to of the stated_value thereof on the date of purchase sec_3 call option with respect to participating preferred_stock a grant of call option mb parent hereby grants to acquirors an option exercisable by acquirors on or after date to purchase in the manner provided in sec_3 all but not less than all of the outstanding shares of mergersub participating preferred_stock at a purchase_price per share equal to the dollar amount derived from the ebitda formula as defined in sec_3 of article v of the restated certificate of incorporation of the company b call option subject_to the company’s right_of_redemption notwithstanding the foregoing the right of acquirors to exercise the option granted pursuant to sec_3 shall be subject_to the company’s right to redeem the participating preferred_stock pursuant to sec_3 of article v of the restated certificate of incorporation of the company upon the occurrence of an event specified therein and the company’s obligation to redeem the participating preferred_stock pursuant to sec_3 of article v of the restated certificate of incorporation of the company upon the occurrence of an event specified therein sec_4 put option with respect to participating preferred_stock a grant of put option acquirors hereby grant to mb parent an option exercisable after date to require acquirors to purchase in the manner provided in sec_2 all but not less than all of the outstanding shares of the mergersub participating preferred_stock at a purchase_price per share equal to the dollar amount derived from the ebitda formula sec_5 certain additional call options a grant of call option mb parent hereby grants to acquirors an option exercisable by acquirors upon the occurrence of a call event as defined below to purchase in the manner provided in sec_5 all but not less than all of either or both of i the shares of mergersub voting preferred_stock at a purchase_price per share equal to of the stated_value thereof on the date of purchase and ii the shares of mergersub participating preferred_stock at a purchase_price per share equal to the dollar amount derived from the ebitda formula b definition of call event for purposes of sec_5 a call event shall mean i that the net_worth of liberty bell i llc is less than dollar_figure million ii the insolvency liquidation bankruptcy or any similar event of mb parent iii any threatened or actual involuntary transfer or disposition by mb parent of any shares of participating preferred_stock iv any threatened or actual involuntary transfer or disposition by mb parent of any shares of voting preferred_stock or v any failure of liberty bell i llc or a successor thereof or its manager to make distributions contemplated by sec_15 of the limited_liability_company agreement of liberty bell i llc dated as of date section drag-along rights a the drag-along right after date if acquirors together with any of their successors transferees and assigns the selling shareholders propose to sell all of the shares of mergersub common_stock to a single_person or to any group of related_persons the prospective purchaser then such selling shareholders shall have the right the drag- along right to compel mb parent together with its successors transferees and assigns the drag-along shareholders to sell all of the shares of mergersub participating preferred_stock and mergersub voting preferred_stock owned by them to the prospective purchaser at in the case of voting preferred_stock a price per share equal to of the stated_value of the voting preferred_stock on the date of purchase and in the case of the participating preferred_stock a price per share equal to the dollar amount derived from the ebitda formula and otherwise on the same terms and subject_to the same conditions as the selling shareholders are able to obtain with respect to the common_stock section restrictions on transfer a general except as otherwise permitted or required hereby no holder of shares of voting preferred_stock shall directly or indirectly transfer or otherwise dispose_of any shares of voting preferred_stock owned by such holder or any interest therein prior to date except as otherwise permitted or required hereby no holder of shares of participating preferred_stock shall directly or indirectly transfer or otherwise dispose_of any shares of participating preferred_stock owned by such holder or any interest therein prior to date y filing of the restated certificates of incorporation for mb parent and mergersub on date a restated certificate of incorporation for mb parent was filed with the secretary of state of the state of delaware the restated certificate of incorporation for mb parent established five directors of whom three would constitute a quorum and included the following provisions article v authorized capital stock sec_1 authorized shares the total number of shares of all classes of capital stock which the corporation shall have the authority to issue is five thousand big_number shares of which one thousand big_number shares having a par_value of dollar_figure per share shall be common_stock common_stock and ii four thousand big_number shares having a par_value of dollar_figure per share shall be voting preferred_stock voting preferred_stock sec_2 common_stock b voting rights i voting power except as otherwise provided in section i ii of this article v the holders of shares of common_stock shall be entitled to vote on all matters presented to the stockholders of the corporation except as otherwise provided herein or required_by_law the holders of common_stock shall vote together with the holders of shares of voting preferred_stock each share of common_stock shall be entitled to one vote per share ii voting rights with respect to election or removal of directors the holders of shares of common_stock shall be entitled voting as a separate class to elect one director of the corporation the common_stock director the common_stock director shall be removed only by a vote of the holders of a majority of the shares of common_stock voting as a separate class sec_3 voting preferred_stock b issuance and stated_value the shares of voting preferred_stock shall be issued by the corporation for their stated_value as defined below in such amounts at such times and to such persons as shall be specified by the corporation’s board_of directors from time to time for the purposes hereof the stated_value of each share of voting preferred_stock regardless of its par_value shall be dollar_figure per share plus the unpaid dividend amount as defined below which stated_value shall be proportionately increased or decreased for any subdivision combination reclassification or stock split respectively of the outstanding shares of voting preferred_stock for the purposes hereof the unpaid dividend amount with respect to each share of the voting preferred_stock shall be equal to the aggregate of all quarterly dividends as defined below that the holder of such share shall have theretofore become entitled to receive for such share but that shall not have been declared and paid_by the board_of directors of the corporation c rank the voting preferred_stock shall with respect to dividend rights and rights on liquidation winding up and dissolution rank i senior to the common_stock and all other classes or series of stock of the corporation now or hereafter authorized issued or outstanding that by their terms expressly provide that they are junior to the voting preferred_stock or which do not specify their rank with respect to the voting preferred_stock collectively with the common_stock junior securities and ii on a parity with all classes or series of stock of the corporation now or hereafter authorized issued or outstanding that by their terms expressly provide that they will rank on parity with the voting preferred_stock as to dividend distributions and distributions upon liquidation winding up and dissolution of the corporation collectively parity securities d dividends i amount of dividends on the last business_day of each march june september and december in each calendar_year the dividend accrual date each holder of record as of the close of business on the dividend accrual date of shares of the voting preferred_stock as their names appear in the stock register of the corporation on such date shall become entitled to receive when as and if declared by the board_of directors of the corporation a dividend the quarterly dividend equal to one and three hundred seventy-five thousands percent of the stated_value of such share pro-rated for any portion of the full calendar_quarter that such share shall have been issued and outstanding e restrictions on junior payments so long as any shares of voting preferred_stock are outstanding the corporation shall not i declare pay or set apart for payment any dividend on or make any distribution in respect of junior securities or any warrants rights calls or options exercisable or convertible into any junior securities either directly or indirectly whether in cash obligations or shares of the corporation or other_property ii make any payment on account of or set apart for payment money for a sinking or other similar fund for the purchase redemption retirement or other acquisition for value of any of or redeem purchase retire or otherwise acquire for value any of the junior securities or any warrants rights calls or options exercisable for or convertible into any of the junior securities or iii permit any corporation or other entity directly or indirectly controlled by the corporation to purchase redeem retire or otherwise acquire for value any of the junior securities or any warrants rights calls or options exercisable for or convertible into any junior securities f liquidation preference i liquidation preference in the event of any voluntary or involuntary liquidation dissolution or winding up of the affairs of the corporation the holders of shares of voting preferred_stock then outstanding shall be entitled to be paid out of the assets of the corporation available for distribution to its stockholders whether such assets are capital or surplus and whether or not any quarterly dividends are declared an amount equal to the stated_value for each share outstanding on the date fixed for liquidation dissolution or winding up the liquidation preference before any payment shall be made or any assets distributed to the holders of junior securities g redemption i redemption by the corporation a the corporation may at its option upon or after the occurrence of any redemption event as defined below redeem out of funds legally available therefor in the manner provided in sec_3 of this article v all but not less than all of the shares of voting preferred_stock at a redemption price equal to of the stated_value thereof on the date of redemption payable in cash b for purposes of this sec_3 a redemption event shall mean x date y any transfer or other_disposition by the corporation of shares of participating preferred_stock par_value dollar_figure per share of cbm mergersub corp a new york corporation hereinafter cbm mergersub corp mergersub or the comparable securities of any successor_corporation to cbm mergersub corp the mergersub participating preferred_stock or z any transfer or other_disposition by the corporation of shares of voting preferred_stock par_value dollar_figure per share of cbm mergersub corp or the comparable securities of any successor_corporation to cbm mergersub corp the mergersub voting preferred_stock ii redemption at option of holders i after date or ii upon the occurrence of any failure of liberty bell i llc or a successor thereof or its manager to make distributions contemplated by sec_15 of the limited_liability_company agreement of liberty bell i llc dated as of date any holder of shares of voting preferred_stock shall be entitled at its option to require the corporation to redeem out of funds legally available therefor in the manner provided in sec_3 of this article v all of the shares of the voting preferred_stock held by such holder at a redemption price per share equal to of the stated_value thereof on the date of redemption payable in cash i voting rights i voting power except as otherwise provided in sec_2 of this article v or as required_by_law the holders of voting preferred_stock shall be entitled to vote on all matters presented to the stockholders of the corporation except as otherwise provided herein or required_by_law the holders of voting preferred_stock shall vote together with the holders of shares of common_stock each share of voting preferred_stock shall be entitled to one vote per share ii voting rights with respect to election of directors the holders of shares of voting preferred_stock shall be entitled voting as a separate class to elect four directors of the corporation the preferred_stock directors a preferred_stock director shall be removed only by the vote of the holders of a majority of the shares of voting preferred_stock voting as a separate class j transfer restrictions i general no holder of shares of voting preferred_stock shall directly or indirectly transfer or otherwise dispose_of any shares of voting preferred_stock owned by such holder or any interest therein prior to date article vi powers of the board_of directors except as otherwise provided by law the board_of directors is expressly authorized and empowered by majority vote to determine all matters relating to the business and management of the corporation provided however the following actions shall be taken by the corporation only upon the unanimous vote of the board_of directors including in each case the common_stock director a the incurrence of indebtedness or any other similar obligation including in the form of any guaranty of the indebtedness of another person b the sale transfer or other_disposition pledge encumbering or assignment by the corporation of all or any portion of its limited_liability_company interest in liberty bell i llc c the amendment of this restated certificate of incorporation d the issuance by the corporation of any shares of capital stock or any other_securities or options or warrants to purchase any shares of capital stock or other_securities e the declaration of any dividends with respect to the common_stock f the sale or redemption of the shares of mergersub participating preferred_stock held by the corporation prior to date other than in accordance with the terms thereof or of the cbm mergersub corp shareholders agreement among cbm mergersub corp reed elsevier u s holdings inc reed elsevier overseas bv and the corporation dated as of date the mergersub shareholders agreement g the sale or redemption of the shares of mergersub voting preferred_stock held by the corporation prior to date other than in accordance with the terms of the shareholder agreement h the approval by the board_of directors of any_action taken by the corporation with respect to any shareholder resolution relating to a change in the restated certificate of incorporation of cbm mergersub corp or any successor entity or a modification of the terms of the mergersub participating preferred_stock or the mergersub voting preferred_stock except for an increase in the authorized shares of common_stock of cbm mergersub corp i the approval by the board_of directors of any_action taken by the corporation with respect to any shareholder resolution relating to the liquidation or dissolution of cbm mergersub corp or any successor_corporation the merger into or consolidation with another entity of cbm mergersub corp or any successor_corporation unless the certificate of incorporation of the surviving corporation in such merger or consolidation is the restated certificate of incorporation of matthew bender company incorporated immediately after giving effect to the merger of cbm mergersub corp with and into matthew bender company incorporated without any amendment or restatement j the amendment of the stockholders agreement or k the amendment of the mergersub shareholders agreement on date a certificate of correction was filed with the secretary of state of the state of delaware with respect to mb parent’s restated certificate of incorporation the minor corrections that were made to mb parent’s restated certificate of incorporation as a result of this filing are reflected in the preceding excerpt also on date a restated certificate of incorporation for mergersub was filed with the department of state of the state of new york the restated certificate of incorporation for mergersub established five directors of whom three would constitute a quorum and included the following provisions article v authorized capital stock sec_1 authorized shares the total number of shares of all classes of capital stock which the corporation shall have authority to issue is twenty-three thousand nine hundred seventy big_number shares of which i twenty thousand big_number shares having a par_value of dollar_figure per share shall be common_stock common_stock having the rights preferences and privileges set forth in sec_2 of this article v ii ten shares having a par_value of dollar_figure per share shall be nonvoting participating preferred_stock participating preferred_stock having the rights preferences and privileges set forth in sec_3 of this article v and iii three thousand nine hundred sixty big_number shares having a par_value of dollar_figure per share shall be voting preferred_stock voting preferred_stock and together with the participating preferred_stock preferred_stock having the rights preferences and privileges set forth in sec_4 of this article v sec_2 common_stock i voting power except as otherwise provided in sec_4 of this article v the holders of shares of common_stock shall be entitled to vote on all matters presented to the shareholders of the corporation except as otherwise provided herein or required_by_law holders of shares of common_stock shall vote together with holders of shares of voting preferred_stock except as otherwise provided in sec_2 the shares of common_stock shall represent in the aggregate twenty votes and each share of common_stock outstanding on the relevant record_date shall have a vote equal to twenty divided by the number of shares of common_stock outstanding on such record_date ii voting rights with respect to election or removal of directors and certain other matters the holders of shares of common_stock shall be entitled voting as a separate class to elect one director of the corporation the common_stock director the common_stock director shall be removed only by the vote of the holders of a majority of the shares of common_stock voting as a separate class in voting for the election or removal of the common_stock director or in any other matter on which the common_stock shall vote as a separate class each share of common_stock shall be entitled to one vote per share sec_3 participating preferred_stock a issuance the shares of participating preferred_stock shall be issued by the corporation for their par_value without stated_value b rank the participating preferred_stock shall i with respect to rights with respect to the quarterly preferred dividends as defined below and rights with respect to the participating preferred liquidation preference as defined below upon liquidation winding up and dissolution rank x senior to the common_stock and all other classes or series of stock of the corporation now or hereafter authorized issued or outstanding that by their terms expressly provide that they are junior to the participating preferred_stock as to quarterly preferred dividend distributions or as to the participating preferred liquidation preference upon liquidation winding up or dissolution or which do not specify their rank with respect to the participating preferred_stock collectively with the common_stock participating junior securities and y on a parity with the voting preferred_stock and all other classes or series of stock of the corporation now or hereafter authorized issued or outstanding that by their terms expressly provide that they will rank on parity with the voting preferred_stock as to the dividend distributions and distributions upon liquidation winding up and dissolution of the corporation collectively with the voting preferred_stock preferred parity securities and ii with respect to the participating dividends as defined below and all other rights with respect to distributions upon liquidation winding up or dissolution on a parity with the common_stock c quarterly preferred dividends i amount of quarterly preferred dividends on the last business_day of each march june september and december in each calendar_year the preferred dividend accrual date each holder of record as of the close of business on the preferred dividend accrual date of shares of the participating preferred_stock as their names appear in the stock register of the corporation on such date shall become entitled to receive when as and if declared by the board_of directors of the corporation a dividend the quarterly preferred dividend equal to one cent dollar_figure per share pro-rated for any portion of a full calendar_quarter that such share shall have been issued and outstanding d restrictions on participating junior payments so long as any shares of participating preferred_stock are outstanding the corporation shall not i declare pay or set apart for payment any dividend on or make any distribution in respect of participating junior securities or any warrants rights calls or options exercisable or convertible into any participating junior securities either directly or indirectly whether in cash obligations or shares of the corporation or other_property ii make any payment on account of or set apart for payment money for a sinking or other similar fund for the purchase redemption retirement or other acquisition for value of any of or redeem purchase retire or otherwise acquire for value any of the participating junior securities or any warrants rights calls or options exercisable for or convertible into any of the participating junior securities or iii permit any corporation or other entity directly or indirectly controlled by the corporation to purchase redeem retire or otherwise acquire for value any of the participating junior securities or any warrants rights calls or options exercisable for or convertible into any participating junior securities in each case at any time when there is an unpaid preferred dividend amount for the purposes hereof the unpaid preferred dividend amount with respect to each share of the participating preferred_stock shall be equal to the aggregate of all quarterly preferred dividends that the holder of such share shall have theretofore become entitled to receive for such share but that shall not have been declared and paid_by the board_of directors of the corporation e participating dividends each holder of record as of the close of business on the record_date set therefor of shares of participating preferred_stock shall become entitled to receive on a pro_rata basis with the holders of shares of common_stock any dividend when as and if declared by the board_of directors of the corporation with respect to the common_stock the participating dividend f participating preferred liquidation preference i participating preferred liquidation preference in the event of any voluntary or involuntary liquidation dissolution or winding up of the affairs of the corporation the holders of shares of participating preferred_stock then outstanding shall be entitled to be paid out of the assets of the corporation available for distribution to its shareholders whether such assets are capital or surplus and whether or not any quarterly preferred dividends are declared an amount equal to the par_value for each share outstanding on the date fixed for liquidation dissolution or winding up the participating preferred liquidation preference before any payment shall be made or any assets distributed to the holders of participating junior securities ii additional rights upon liquidation in addition to the participating preferred liquidation preference each holder of shares of participating preferred_stock will be entitled to participate on a pro_rata basis with holders of shares of the common_stock in any distribution of the assets of the corporation upon liquidation winding up or dissolution g redemption i redemption by the corporation a after i date ii the insolvency liquidation bankruptcy or any similar event of cbm acquisition parent co hereinafter referred to as mb parent iii any threatened or actual involuntary transfer or disposition by mb parent of any shares of participating preferred_stock iv any threatened or actual involuntary transfer or disposition by mb parent of any shares of voting preferred_stock or v any failure of liberty bell i llc or a successor thereof or its manager to make distributions contemplated by sec_15 of the limited_liability_company agreement of liberty bell i llc dated as of july __ each of the events described in clauses ii through v a trigger event the corporation may at its option redeem out of funds legally available therefor in the manner provided in sec_3 of article v all but not less than all of the shares of participating preferred_stock at a redemption price per share payable in cash equal to the dollar amount derived from the ebitda formula as defined below b ebitda formula means x i multiplied by trailing four quarter ebitda less ii debt less iii the aggregate stated_value of the voting preferred_stock multiplied by y dollar_figure divided by z the number of shares of participating preferred_stock then outstanding or expressed algebraically dollar_figure x x trailing four quarter ebitda - debt - aggregate stated_value of the voting preferred number of shares of participating preferred_stock then outstanding_stock trailing four quarter ebitda means the sum of the earnings before interest taxes depreciation and amortization of the corporation as of the last day of each of the preceding four fiscal quarters of the corporation ended prior to the date of determination debt means all indebtedness for borrowed money of the corporation ii redemption at option of holders after date any holder of shares of participating preferred_stock shall be entitled at its option to require the corporation to redeem out of funds legally available therefor in the manner provided in sec_3 of this article v all of the shares of the participating preferred_stock held by it at a redemption price per share payable in cash equal to the dollar amount derived from the ebitda formula i voting rights except as specifically set forth in the nybcl the business corporation law of the state of new york the holders of shares of participating preferred_stock shall not be entitled to any voting rights with respect to any matters voted upon by shareholders of the corporation j restrictions on transfer i no holder of shares of participating preferred_stock shall directly or indirectly transfer or otherwise dispose_of any shares of participating preferred_stock owned by such holder or any interest therein prior to date sec_4 voting preferred_stock b issuance and stated_value the shares of voting preferred_stock shall be issued by the corporation for their stated_value as defined below in such amounts at such times and to such persons as shall be specified by the corporation’s board_of directors from time to time for the purposes hereof the stated_value of each share of voting preferred_stock regardless of its par_value shall be dollar_figure69 per share plus the unpaid dividend amount as defined below which stated_value shall be proportionately increased or decreased for any subdivision combination reclassification or stock split respectively of the outstanding shares of voting preferred_stock for the purposes hereof the unpaid dividend amount with respect to each share of voting preferred_stock shall be equal to the aggregate of all quarterly dividends as defined below that the holder of such share shall have theretofore become entitled to receive for such share but that shall not have been declared and paid_by the board_of directors of the corporation c rank the voting preferred_stock shall with respect to dividend rights and rights on liquidation winding up and dissolution rank i senior to the common_stock the participating preferred_stock with respect to the participating dividend rights of the participating preferred_stock and all other classes or series of stock of the corporation now or hereafter authorized issued or outstanding that by their terms expressly provide that they are junior to the preferred_stock or which do not specify their rank with respect to the voting preferred_stock collectively with the common_stock junior securities and ii on a parity with the participating preferred_stock with respect to the preferred dividend rights of the participating preferred_stock and all other classes or series of stock of the corporation now or hereafter authorized issued or outstanding that by their terms expressly provide that they will rank on parity with the voting preferred_stock as to dividend distributions and distributions upon the liquidation winding up and dissolution of the corporation collectively parity securities d quarterly dividends i amount of quarterly dividends on the last business_day of each preferred dividend accrual date each holder of record as of the close of business on the preferred dividend accrual date of shares of the voting preferred_stock as their names appear in the stock register of the corporation on such date shall become entitled to receive when as and if declared by the board_of directors of the corporation a dividend the quarterly dividend equal to one and one-quarter percent 1¼ of the stated_value of such share pro- rated for any portion of a full calendar_quarter that such share shall have been issued and outstanding e restrictions on junior payments so long as any shares of voting preferred_stock are outstanding the corporation shall not i declare pay or set apart for payment any dividend on or make any distribution in respect of junior securities or any warrants rights calls or options exercisable or convertible into any junior securities either directly or indirectly whether in cash obligations or shares of the corporation or other_property ii make any payment on account of or set apart for payment money for a sinking or other similar fund for the purchase redemption retirement or other acquisition for value of any of or redeem purchase retire or otherwise acquire for value any of the junior securities or any warrants rights calls or options exercisable for or convertible into any of the junior securities or iii permit any corporation or other entity directly or indirectly controlled by the corporation to purchase redeem retire or otherwise acquire for value any of the junior securities or any warrants rights calls or options exercisable for or convertible into any junior securities at any time when there is an unpaid dividend amount with respect to the voting preferred_stock f liquidation preference i liquidation preference in the event of any voluntary or involuntary liquidation dissolution or winding up of the affairs of the corporation the holders of shares of voting preferred_stock then outstanding shall be entitled to be paid out of the assets of the corporation available for distribution to its shareholders whether such assets are capital or surplus and whether or not any quarterly dividends are declared an amount equal to the stated_value for each share outstanding on the date fixed for liquidation dissolution or winding up the liquidation preference before any payment shall be made or any assets distributed to the holders of junior securities g redemption i redemption by the corporation after a date the corporation may at its option in the manner provided in sec_4 and b upon the occurrence of a trigger event the corporation shall in the manner provided in sec_4 of this article v redeem out of funds legally available therefor all but not less than all of the shares of voting preferred_stock at a redemption price per share equal to of the stated_value thereof on the date of redemption payable in cash ii redemption at option of holders after date any holder of shares of voting preferred_stock shall be entitled at its option to require the corporation to redeem out of funds legally available therefor in the manner provided in sec_4 of this article v the shares of the preferred_stock held by it at a redemption price per share equal to of the stated_value thereof on the date of redemption payable in cash i voting rights i voting power except as otherwise provided in sec_2 of this article v or as required_by_law the holders of voting preferred_stock shall be entitled to vote on all matters presented to the shareholders of the corporation except as otherwise provided herein or required_by_law the holders of shares of voting preferred_stock shall vote together with the holders of shares of common_stock except as otherwise provided in sec_4 and i iii of this article v the shares of voting preferred_stock shall represent in the aggregate eighty votes ii voting rights with respect to election or removal of directors and certain other matters the holders of voting preferred_stock shall be entitled voting as a separate class to elect four directors of the corporation the preferred_stock directors a preferred_stock director shall be removed only by the vote of the holders of a majority of the shares of voting preferred_stock voting as a separate class in voting for the election or removal of a preferred_stock director or in any other matter on which the voting preferred_stock shall vote as a separate class each share of voting preferred_stock shall be entitled to one vote per share j restrictions on transfer no holder of shares of voting preferred_stock shall directly or indirectly transfer or otherwise dispose_of any shares of voting preferred_stock owned by such holder or any interest therein prior to date article x restrictions on mergers etc the corporation may not be liquidated dissolved merged into or consolidated with another entity and no other entity may be merged into or consolidated with the corporation without the unanimous approval of all of the shareholders of the corporation entitled to vote article xi certain waivers the holders of the preferred_stock hereby acknowledge and agree that their rights against the corporation the directors of the corporation and holders of common_stock are only those explicitly provided by this restated certificate of incorporation or in any shareholders agreement executed among the shareholders of this corporation and to the extent that at law or in equity the corporation the directors of the corporation or holders of common_stock would otherwise have any other duties including fiduciary duties or obligations to the holders of the preferred_stock either at law or in equity such duties and obligations are waived the mechanics of the bender transaction the mechanics of the bender transaction are set forth below all of the events described in this section occurred on date in accordance with detailed instructions prepared by gd c a capitalization of mergersub and mb parent as the first step in the capitalization of mergersub mergersub borrowed dollar_figure million from the luxembourg branch of elsevier s a an affiliate of reed the luxembourg branch of elsevier s a transferred the dollar_figure million to a bank account that mergersub maintained at citibank mergersub citibank account in addition to mergersub’s borrowing dollar_figure million from the luxembourg branch of elsevier s a reus and rebv contributed dollar_figure and dollar_figure respectively to mergersub reus and rebv transferred their respective contributions to mergersub to the mergersub citibank account after making their respective contributions to mergersub reus and rebv owned all of the issued and outstanding common_stock of mergersub all of the voting preferred_stock of mergersub and all of the participating preferred_stock of mergersub after the capitalization of mergersub was completed reus and rebv contributed all of their shares of mergersub voting preferred_stock and mergersub participating preferred_stock to mb parent in exchange for percent of mb parent voting preferred_stock as a class the mb parent voting preferred_stock held by reus and rebv was entitled to percent of the voting power of mb parent and had the power to elect four of the five directors of mb parent in addition to reus and rebv’s contributions to mb parent mergersub contributed dollar_figure5 billion to mb parent in return mb parent issued big_number shares ie all of its common_stock to mergersub the big_number shares of mb parent common_stock received by mergersub were entitled to percent of the voting power of mb parent as a class the mb parent common_stock held by mergersub had the power to elect one of the five directors of mb parent mergersub transferred the dollar_figure5 billion from the mergersub citibank account to a bank account that mb parent maintained at citibank mb parent citibank account after the capitalization transactions described above had been completed reus rebv and mb parent together owned all of the issued and outstanding common_stock of mergersub all of the voting preferred_stock of mergersub and all of the participating preferred_stock of mergersub in addition reus rebv and mergersub together owned all of the issued and outstanding common_stock of mb parent and all of the voting preferred_stock of mb parent b merger of mergersub and bender after the capitalization transactions described above had been completed mergersub merged with and into bender under the relevant provisions of the new york business corporation law with bender continuing as the surviving corporation at the time that the merger of mergersub with and into bender became effective all outstanding mergersub stock was converted into bender stock in the same number of shares in the same classes and with the same voting power rights and qualifications as the previously issued mergersub common_stock mergersub voting preferred_stock and mergersub participating preferred_stock after the merger of mergersub with and into bender reus rebv and tmd held the following interests in mb parent mb parent stock reus rebv tmd common_stock shares owned percentage of class percentage of vote voting preferred_stock shares owned percentage of class percentage of vote -- -- -- -- -- -- big_number big_number big_number -- -- -- in addition reus rebv and mb parent held the following interests in bender bender stock reus rebv mb parent common_stock shares owned percentage of class percentage of vote voting preferred_stock shares owned percentage of class percentage of vote participating preferred_stock shares owned percentage of class percentage of vote -- -- -- -- -- -- c capitalization of lbi the llc -- -- -- -- -- -- -- -- -- big_number -- pursuant to section b of the lbi llc agreement times mirror became the manager of lbi immediately following when the merger of mergersub with and into bender became effective as of that time lexis informed mellon trust and bank of america that times mirror had replaced lexis as manager of lbi and that they were to take instructions directly from times mirror on any administrative and operational aspects relating to lbi’s bank accounts immediately following times mirror’s appointment as manager of lbi mb parent contributed dollar_figure5 billion to lbi mb parent transferred the dollar_figure5 billion from the mb parent citibank account to a bank account that lbi maintained at citibank lbi citibank account the dollar_figure5 billion was then transferred from the lbi citibank account to a bank account that lbi maintained at bank of america times mirror maintained its bank accounts at bank of america as well d closing the bender transaction closed on date times mirror’s sale of its 50-percent interest in shepard’s also closed on that date from the time that the bender transaction closed to the time of trial of this case bender continued as a going concern in the legal publishing business the parties have agreed that the merger of mergersub with and into bender with bender as the surviving corporation under the terms of the bender agreement and in accordance with new york business corporation law satisfied the continuity of business_enterprise requirement for qualification as a tax-free reorganization under sec_368 times mirror’s management of lbi and the development of times mirror’s investment strategy following the closing of the bender transaction on date the law firm of richards layton finger rl f prepared an opinion regarding lbi for times mirror mb parent reus and rebv with respect to the lbi llc agreement rl f was of the opinion that the llc agreement constitutes a legal valid and binding agreement of the member mb parent and manager times mirror and is enforceable against the member and the manager in accordance with its terms if properly presented to a delaware court a delaware court applying delaware law would conclude that i the removal of the manager shall be only at the request and direction of the manager and under no other circumstances including without limitation for cause as provided for in section b of the llc agreement and ii such provision contained in section b of the llc agreement that requires the removal of the manager to be only at the request and direction of the manager constitutes a legal valid and binding agreement of the member and is enforceable against the member in accordance with its terms on date times mirror acting in its capacity as manager of lbi approved a purchase agreement into which lbi had entered with merrill lynch international on date lbi-mli purchase agreement pursuant to the lbi-mli purchase agreement lbi agreed to purchase million shares of series a common_stock of times mirror from merrill lynch international for an initial price of approximately dollar_figure million on date times mirror acting in its capacity as manager of lbi approved the change_of lbi’s name to eagle new media investments llc hereinafter referred to as the llc a meeting of the officers of the llc was convened on date as of that date the officers of the llc were unterman debra a gastler gastler vice president of taxes for times mirror steven j schoch vice president and treasurer of times mirror william a niese niese kay d leyba anne m bacher and udovic at this meeting unterman informed the other llc officers of plans to invest the llc’s funds in shares of series a common_stock of times mirror and in three companies northern lights sinanet and homeshark com a regular meeting of times mirror’s board_of directors was convened on date a written report for this meeting contained the following statements mosby and matthew bender update since our last board meeting in july substantial progress has been made in the divestiture of mosby and matthew bender the divestiture of matthew bender shepard’s closed on july times mirror received dollar_figure million in cash for the sale of our interest in shepard’s and liberty bell i was funded with dollar_figure million through the merger of matthew bender as indicated at the last board meeting the cash received by times mirror was used to repay short-term debt and the funds held by liberty bell will be invested in the repurchase of times mirror stock and in high-quality short-term investments in addition the section of the date board report entitled capital planning discussion contained the following statements introduction since the july board meeting we have continued to sharpen our focus on our intended use of the proceeds from the mosby and matthew bender dispositions as well as our continuing significant free cash_flow it had not been our assumption that we would immediately turn around and use these resources as a war chest to finance a major acquisition program and over the past several months we tested this presumption by examining in detail the prospect for value creation and the acceleration of earnings growth through acquisitions background in august with the closing of the matthew bender and shepards divestitures we began what we expect will be an extensive period of managing surplus capital ultimately our planning challenge is to assess realistically what the levels of spending might be in the primary areas of priority which we have stated to the board before capital investments in existing businesses to drive growth acquisitions that enhance our existing lines of business dividends necessary to maintain a payout ratio commensurate with our peer group average consistent with long-term capitalization goals opportunistic stock repurchase sizing our resources in august the closing of the divestiture of matthew bender resulted in the deposit of dollar_figure million of gross_proceeds into the account of liberty bell i l l c an investment affiliate of times mirror additionally the divestiture of our share of the shepards joint_venture resulted in the deposit in times mirror’s account of dollar_figure million while the cash received by times mirror has all been used to retire short-term debt the following approximately depicts the current deployment of capital within liberty bell dollar_figuremillions short-term money market assets times mirror common stock¹ other total liberty bell assets dollar_figure dollar_figure ¹ at cost looked at from a spending capacity viewpoint the following shows our total resources for investment dollar_figuremillions current surplus balance¹ capex acquisitions excess debt capacity estimate total 3-year resources dollar_figure dollar_figure ¹ includes mosby proceeds share repurchase status and outlook as previously discussed we expect to have approximately dollar_figure billion of investment capacity over the next few years because our realistic expectations are to spend about dollar_figure billion on acquisitions capital projects and dividends this leaves dollar_figure 5-dollar_figure billion to be deployed in share repurchase which is our highest return alternative in the absence of additional high-return acquisitions or capital projects investment plans most immediately we have concerned ourselves with establishing a short-term investment plan that emphasizes safety and liquidity over time any l l c funds not deployed in acquisitions capital investments or times mirror stock shall be managed under our short- term investment policy after the board_of directors had considered the materials that had been presented to it regarding the llc and eagle publishing an llc created for the mosby transaction the board approved resolutions with respect to the use of the llc and eagle publishing in times mirror’s share repurchase program and in transactions involving the purchase of times mirror’s outstanding debt securities during the period august through date times mirror directed the llc to purchase approximately million shares of times mirror for between dollar_figure million and dollar_figure million and interests in several internet media companies for approximately dollar_figure million in a finance report presented to the times mirror board_of directors on date the following statement appeared resources-background in with the closing of the matthew bender mosby and shepards divestitures we began what we expect will be an extensive period of managing surplus capital as we have articulated in the past our initial responsibility is to manage this cash under a short- term investment policy which stresses preservation of capital this naturally results in returns commensurate with the low tolerance for risk ultimately our planning challenge is to assess realistically what the levels of spending might be in the primary areas of priority which we have articulated before capital investments in existing businesses to drive growth acquisitions that enhance our existing lines of business dividends necessary to maintain a payout ratio commensurate with our peer group average consistent with long-term capitalization goals opportunistic stock repurchase sizing our resources in the second half of the closing of the divestiture of matthew bender and mosby resulted in the deposit of dollar_figure million of gross_proceeds into the accounts of the two eagle llc’s both investment affiliates of times mirror additionally the divestiture of our share of the shepards joint_venture resulted in the deposit in times mirror’s account of dollar_figure million while the cash received by times mirror has all been used to retire short-term debt the following approximately depicts the deployment of capital within the eagle llc’s dollar_figuremillions short-term money market assets times mirror common_stock 3m shares tax_credit partnerships¹ new media investments¹ total eagle assets dollar_figure dollar_figure ¹ at cost a preliminary cash_flow analysis for the period enables us to forecast total resources available to us the following table shows how much net cash is used under our plans for spending in our major investment categories dollar_figuremillions cash from operations capital expenditures acquisitions net dividend sec_2001 3-year total dollar_figure dollar_figure annual surplus deficit dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure thus over the years of our plan before repurchase our total spending would be around dollar_figure million out of the dollar_figure billion held by the investment llcs conclusion in consideration of the resources we have available and the capital and acquisition spending we anticipate we are recommending a gross repurchase level of approximately million shares per year for the plan period with approximately million shares expected to be issued each year through options and other equity incentive programs our planned repurchase level should result in a net retirement of million shares per year in each of the next years this will allow us to invest for our continued growth while returning us to an optimal capital mix after the board_of directors had considered the materials that had been presented regarding these matters the board approved resolutions regarding the use of the llc and eagle publishing in times mirror’s share repurchase program on date udovic distributed a memorandum to among others unterman gastler niese and behnia regarding the amendment of mb parent’s restated certificate of incorporation to permit the payment of dividends on the shares of mb parent’s common_stock udovic’s memorandum contained the following statements in connection with distributing to times mirror the income of eagle new media investments llc attached is a draft of a restated certificate of incorporation of cbm acquisition parent co sec_3 of article v of which has been amended to permit the payment of dividends on shares of common_stock also attached are drafts of board and shareholder resolutions approving the restated certificate of incorporation i have sent these drafts to charlie fontaine at reed who has agreed to coordinate having the restated certificate approved and filed and dividends_paid to times mirror the amounts currently proposed to be paid to times mirror as dividends are dollar_figure for the period ended date and dollar_figure which i sec_65 of eagle new media’s post-preferred dividend net_income for the quarter ended date reed agreed to the proposed amendment to mb parent’s restated certificate of incorporation because reed had no interest in the profits generated by the llc and reed understood that none of the dollar_figure5 billion that had been contributed to the llc would ever be returned to reed on date the board_of directors of mb parent adopted resolutions that approved the amendment of mb parent’s restated certificate of incorporation to permit the payment of dividends on the shares of mb parent’s common_stock and the declaration and payment of dividends on mb parent’s common_stock and voting preferred_stock these resolutions stated in pertinent part the following amendment of the restated certificate of incorporation of the corporation resolved that the restated certificate of incorporation of the corporation be further amended by changing subsection e of sec_3 of the article thereof numbered article v so that as amended said subsection of said article shall be and read as follows e restrictions on junior payments so long as any shares of voting preferred_stock are outstanding the corporation shall not except only upon the unanimous vote of the board_of directors i declare pay or set apart for payment any dividend on or make any distribution in respect of junior securities or any warrants rights calls or options exercisable for or convertible into any junior securities either directly or indirectly whether in cash obligations or shares of the corporation or other_property other than distributions or dividends solely in the form of a particular class or series of junior securities or warrants rights calls or options exercisable for or convertible into such junior securities to holders of such junior securities ii make any payment on account of or set apart for payment money for a sinking or other similar fund for the purchase redemption retirement or other acquisition for value of any of or redeem purchase retire or otherwise retire for value any of junior securities other than as a result of a reclassification of junior securities or the exchange or conversion of one class or series of junior securities for or into another class or series of junior securities or any warrants rights calls or options exercisable for or convertible into any of the junior securities or iii permit any corporation or other entity directly or indirectly controlled by the corporation to purchase redeem retire or otherwise acquire for value any of the junior securities or any warrants rights calls or options exercisable for or convertible into any junior securities declaration of dividends resolved that subject_to the receipt of dividends due to the corporation upon the shares of capital stock of mb held by the corporation in respect of the period from date through june the corporation declare and pay dividends upon its capital stock in respect of the period from date through date as set forth below class of shares common_stock par_value dollar_figure per share voting preferred_stock par_value dollar_figure per share gross amount amount per share dollar_figure dollar_figure dollar_figure dollar_figure and further resolved that in accordance with sec_15 of that certain limited_liability_company agreement dated as of date the llc agreement among cbm acquisition parent co lexis inc and the times mirror company tmc all delaware corporations the corporation demand from eagle new media investments llc a delaware limited_liability_company a distribution in the amount of twenty-one million eight hundred two thousand seventy dollars and eighty-seven cents dollar_figure to be paid not later than date to partially fund the aforesaid dividends also on date mb parent’s stockholders ie reus rebv and tmd adopted resolutions that approved of the amendment to mb parent’s restated certificate of incorporation on date times mirror acting in its capacity as manager of the llc approved a distribution of dollar_figure from the llc to mb parent mb parent used this distribution to pay the dividends that had been declared on its common_stock and its preferred_stock on date in this regard mb parent distributed dollar_figure to tmd and dollar_figure ie the difference between the dollar_figure dividend that mb parent had declared on its preferred_stock and the dollar_figure dividend that had accumulated on the bender participating preferred_stock owned by mb parent between date and date to reus and rebv mb parent neither declared nor made any other dividend distributions from the time of mb parent’s organization to the end of summary of the llc’s investment activity during during times mirror directed the llc to purchase approximately million shares of times mirror common_stock for between dollar_figure million and dollar_figure million interests in several internet media companies newport media inc for dollar_figure million airspace safety analysis corp and asac international llc for dollar_figure million and valumail inc times mirror also directed the llc to contribute dollar_figure to tmct ii llc an entity formed for the purpose of retiring stock held by the chandler trusts times mirror’s and mb parent’s income_tax returns for on date gastler signed times mirror’s form_1120 u s_corporation income_tax return for times mirror did not disclose any information concerning the bender transaction on this form_1120 or on any attachments to this form_1120 on date vera lang treasurer of mb parent signed mb parent’s form_1120 for attached to mb parent’s form_1120 for was schedule l balance_sheet per books on which mb parent reported its total assets according to the schedule l the following amounts comprised mb parent’s total assets as of the end of dollar_figure of other current_assets and dollar_figure of other investments furthermore the following amounts comprised mb parent’s other investments as of the end of dollar_figure of other investments held by mb parent dollar_figure of other investments held by the llc and dollar_figure of marketable_securities held by the llc mb parent also reported the value of its capital stock on this schedule l according to the schedule l dollar_figure of preferred_stock comprised the total value of mb parent’s capital stock as of the end of mb parent did not report a value for its common_stock on this schedule l in addition mb parent reported its additional paid- in capital on this schedule l according to the schedule l the value of mb parent’s additional paid-in capital was dollar_figure5 billion as of the end of the internal_revenue_service irs began its audit of times mirror’s form_1120 for sometime during date on date gastler signed the cover sheet to a packet of documents that times mirror provided to the irs as part of this audit included in this packet of documents was form_8275 disclosure statement for the period date through date for times mirror and its subsidiaries referenced in an attachment to the form_8275 were statements previously submitted on date indicating reorganization of matthew bender and company per sec_368 these statements included the following matthew bender company statement pursuant to irc reg matthew bender company was disposed of pursuant to an agreement and plan of merger dated date by and between the times mirror company tmd inc a wholly owned subsidiary of times mirror and reed elsevier u s holdings inc reed elsevier overseas bv cbm acquisition parent co mb parent and cbm mergersub corp the transactions are fully described in the plan of merger attached the purpose of the transaction was to dispose_of matthew bender in a transaction that would qualify as reorganization under sec_368 of the internal_revenue_code_of_1986 as amended times mirror’s financial reporting following the close of the bender transaction on date unterman signed times mirror’s form 10-q quarterly report pursuant to section or d of the securities exchange act of for the company’s quarterly period ended date date form 10-q included in the date form 10-q were condensed consolidated financial statements for times mirror notes to the condensed consolidated financial statements all of which were unaudited and management’s discussion and analysis of the company’s financial condition and the results of the company’s operations the notes to these financial statements contained in pertinent part the following comments note 3--discontinued operations the company signed definitive agreements with reed elsevier plc on date for the disposition of matthew bender company incorporated matthew bender the company’s legal publisher in a tax-free reorganization and the sale of times mirror’ sec_50 ownership_interest in shepard’s the two transactions were valued at dollar_figure billion in the aggregate and were completed on date the disposition of matthew bender was accomplished through the merger of an affiliate of reed elsevier with and into matthew bender with matthew bender as the surviving corporation in the merger as a result of the merger tmd inc a wholly owned subsidiary of times mirror received all of the issued and outstanding common_stock of cbm acquisition parent co mb parent mb parent is a holding_company that owns controlling voting preferred_stock of matthew bender with a stated_value of dollar_figure and participating_stock of matthew bender mb parent is also the sole member of liberty bell i llc liberty bell i affiliates of reed elsevier own voting preferred_stock of mb parent with a stated_value of dollar_figure which affords them voting control_over mb parent subject_to certain rights held by times mirror with respect to liberty bell i concurrently with the closing of the merger the company became the sole manager of liberty bell i and controls its operations and assets at the time of the merger the principal asset of liberty bell i was dollar_figure of cash the consolidated financial statements of times mirror will include the accounts of liberty bell i the portion of the date form 10-q entitled management’s discussion and analysis of financial condition and results of operations included the following statements general in the second quarter of the company reached agreements to divest its legal publisher matthew bender company incorporated matthew bender it sec_50 ownership_interest in legal citation provider shepard’s and its health sciences publisher mosby inc mosby on date the company completed the divestiture of matthew bender in a tax- free reorganization and the sale of the company’s interest in shepard’s to reed elsevier plc the two transactions were valued at dollar_figure billion in the aggregate in anticipation of the expected impact of the divestitures the company has begun a comprehensive review of its business configurations operating systems and other investments to determine economically attractive actions it can take to prepare for future growth in addition the pace of share repurchase activity will be accelerated to result in the repurchase of approximately million shares of series a common_stock in the company purchased million shares through the second quarter on date the company entered into a forward purchase contract to purchase million shares of series a common_stock additionally million shares of series a common_stock were purchased subsequent to date liquidity and capital resources acquisitions and dispositions concurrently with the closing of the matthew bender transaction the company became the sole manager of liberty bell i llc liberty bell i the principal asset of which was approximately dollar_figure billion of cash subsequent to such closing liberty bell i purchased million shares of the company’s series a common_stock the company intends to deploy the remaining assets of liberty bell i to finance acquisitions and investments including purchases of the company’s common_stock and does not intend to use those funds for the company’s working_capital purposes or to retire the company’s debt common share repurchases the company repurchased million and million shares of its series a common_stock during the year to date periods ended date and respectively on date the company entered into a forward purchase contract to purchase million shares of series a common_stock additionally liberty bell i purchased million shares of series a common_stock subsequent to date the company believes that the purchase of shares of its common_stock by liberty bell i is an attractive investment for liberty bell i that will also enhance times mirror shareholder value as well as offset dilution from the shares of common_stock issued under the company’s stock-based employee compensation and benefit programs on date unterman signed times mirror’s form 8-k current report pursuant to section or d of the securities exchange act of which reported the events of date to the securities_and_exchange_commission sec date form 8-k included in the date form 8-k was an unaudited pro forma condensed consolidated balance_sheet that reflected times mirror’s disposition of bender and its 50-percent interest in shepard’s the adjustments shown in the pro forma condensed consolidated balance_sheet gave effect to times mirror’s disposition of bender and its 50-percent interest in shepard’s as if those transactions had occurred on date in so doing the pro forma condensed consolidated balance_sheet recorded the gain on times mirror’s disposition of bender and its 50-percent interest in shepard’s by debiting cash and cash equivalents an asset category dollar_figure on date willes signed times mirror’s annual shareholder report for in the section entitled letter to shareholders willes made the following statements was a record year for times mirror clearly our biggest accomplishment last year was the divestiture of matthew bender and mosby for over dollar_figure billion in value a whopping times cash_flow these transactions eliminated a major strategic vulnerability for the company and because they were done in a tax-efficient way we can redeploy the resources in ways that will enhance the earnings power of times mirror in addition the section entitled a crisis of growth contained the following statements in newsday again increased circulation and revenue partly because it employed innovative ventures to do so it has organized a separate effort to distribute advertising shoppers throughout long island and new york city and a times mirror affiliate just recently acquired a chain of weekly papers to increase newsday’s role in printed advertising in its circulation area fortunately for a company responding to a changing world times mirror has immense resources the sale in of the matthew bender and mosby legal and medical publishing units has given times mirror a gain of dollar_figure billion that enormous chunk of capital awaits redeployment in times mirror operations or in acquisition of other companies times mirror is budgeting dollar_figure million for acquisitions in chains of small newspapers are being acquired in the circulation areas of newsday and the baltimore sun up to dollar_figure million a year is being invested in venture capital backing for internet start- ups to gain expertise and give the company expertise and participation in developing technologies the big dollar_figure 3-billion proceeds from the mosby-bender sale would be brought into play if newspaper acquisition opportunity came up in adjacent markets such as san diego or las vegas times mirror could swing a very big acquisition with its own capital plus borrowing power the company could easily finance a dollar_figure-billion even a dollar_figure-billion acquisition the section entitled financial questions and answers contained the following statements following the divestitures times mirror has considerable cash resources what are your priorities for reinvestment times mirror has significant financial flexibility as we enter with control_over more than dollar_figure billion of cash resources and further debt capacity available we are very well positioned to pursue new opportunities unterman and times mirror’s board_of directors signed times mirror’s form 10-k on date part i contained the following statements during times mirror engaged in several strategic transactions including the divestiture of matthew bender company incorporated a publisher of legal information the company’ sec_50 interest in shepard’s a legal citation provider and mosby inc a publisher of health science information in date an investment affiliate of the company acquired newport media inc a publisher of shopper publications in the long island and new jersey areas the company continued to have an active share purchase program with a total of million shares of series a common_stock acquired by the company or its affiliates during in the company in anticipation of the expected impact of divestitures also began a comprehensive review of its business configurations operating systems and other investments to determine economic actions it could take to prepare for future growth part ii contained among other information management’s discussion and analysis of the company’s financial condition and results of operations the audited consolidated financial statements for times mirror and the notes to the company’s consolidated financial statements according to times mirror’s consolidated balance sheets the company’s current_assets totaled dollar_figure as of date and its total assets amounted to dollar_figure as of that time both of these amounts included the proceeds of reorganization ie the proceeds from the bender transaction the sale of times mirror’s 50-percent interest in shepard’s and the mosby transaction the portion of part ii of times mirror’s form 10-k that comprised management’s discussion and analysis of times mirror’s financial condition and results of operations contained the following statements overview the company achieved record earnings in with net_income of dollar_figure billion or dollar_figure per share on a diluted basis compared with net_income of dollar_figure million or dollar_figure per share the results reflect an after-tax gain of dollar_figure billion or dollar_figure per share on the disposition of matthew bender shepard’s and mosby and dollar_figure million or dollar_figure per share of after-tax losses associated with discontinuance of certain other businesses share purchases in which reduced the number of shares of common_stock outstanding for financial reporting purposes to million at date compared with million at date discontinued operations on date the company completed the divestiture of matthew bender company incorporated and it sec_50 ownership in legal citation provider shepard’s to an affiliate of reed elsevier inc in a transaction valued at dollar_figure billion additionally on date the company completed the divestiture of mosby inc its health science and medical publisher to harcourt general inc in a transaction valued at dollar_figure million share purchases share purchases continued in through open market transactions accelerated purchases and purchases by an affiliated limited_liability_company a total of million series a common shares were acquired during which more than offset million shares issued as a result of the exercise of stock_options consolidated results of operations compared with earnings per share for benefited principally from the net gain on divestitures as well as a reduction in the average number of common shares outstanding and lower preferred dividend requirements net interest_expenses declined in due to an increase in interest_income resulting from investment activity of the affiliated limited_liability companies created as part of the matthew bender and mosby transactions higher interest_income more than offset a rise in interest_expense primarily due to increased debt levels attributable to common_stock purchases the third quarter recapitalization and new acquisitions liquidity and capital resources acquisitions in date eagle new media investments llc an investment affiliate of the company acquired newport media inc a publisher of shopper publications in the long island and new jersey areas for dollar_figure million dispositions on date the company completed the divestiture of matthew bender in a tax-free reorganization and the sale of the company’ sec_50 ownership_interest in shepard’s to reed elsevier plc the two transactions were valued at dollar_figure billion in the aggregate proceeds from the sale of shepard’s were used to pay down commercial paper and short-term borrowings of dollar_figure million concurrently with the closing of the matthew bender transaction the company became the sole manager of eagle new media investments llc eagle new media at date the assets of eagle new media were dollar_figure million of cash and cash equivalents dollar_figure million of times mirror stock dollar_figure million of marketable_securities and dollar_figure million of other assets on date the company completed the divestiture of mosby inc to harcourt general inc in a transaction valued at dollar_figure million concurrently with the closing of the mosby inc transaction the company became the sole manager of eagle publishing investments llc eagle publishing at date the assets of eagle publishing were dollar_figure million of cash and cash equivalents dollar_figure million of marketable_securities and dollar_figure million of other assets the company intends to deploy the assets of both llcs to finance acquisitions and investments including purchases of the company’s common_stock and does not intend to use those funds for the company’s general working_capital purposes for financial reporting purposes eagle new media and eagle publishing are consolidated with the financial results of the company the portion of part ii of times mirror’s form 10-k that comprised the notes to the company’s consolidated financial statements included the following note 4--reorganization during the third quarter of the company completed the disposition of matthew bender in a tax- free reorganization with reed elsevier plc the disposition of matthew bender was accomplished through the merger of an affiliate of reed elsevier with and into matthew bender with matthew bender as the surviving corporation in the merger as a result of the merger tmd inc a wholly-owned subsidiary of times mirror received all of the issued and outstanding common_stock of cbm acquisition parent co mb parent mb parent is a holding_company that owns controlling voting preferred_stock of matthew bender with a stated_value of dollar_figure and participating_stock of matthew bender mb parent is also the sole member of eagle new media investments llc eagle new media affiliates of reed elsevier owned voting preferred_stock of mb parent with a stated_value of dollar_figure which affords them voting control_over mb parent subject_to certain rights held by times mirror with respect to eagle new media concurrently with the closing of the merger the company became the sole manager of eagle new media and controls its operations and assets at date the assets of eagle new media were dollar_figure of cash and cash equivalents dollar_figure big_number shares of series a common_stock of times mirror dollar_figure of marketable_securities and dollar_figure of other assets the consolidated financial statements of the company include the accounts of eagle new media the company intends to deploy the assets of both llcs to finance acquisitions and investments including purchases of the company’s common_stock and does not intend to use those funds for the company’s general working_capital purposes note 13--capital stock and stock purchase program treasury_stock treasury_stock includes shares of series a common_stock and series a preferred_stock owned by affiliates as well as series a common_stock purchased by the company as part of the stock purchase program approximately big_number shares of series a common_stock included in treasury_stock are owned by eagle new media stock purchases during the company and eagle new media purchased big_number common shares for a total cost of dollar_figure in connection with the company’s ongoing stock purchase program in date the company’s board_of directors authorized the purchase over the next two years of an additional big_number shares of common_stock the aggregate remaining shares authorized for purchase at date was approximately big_number shares the company believes that the purchase of shares of its common_stock is an attractive investment for eagle new media which will enhance times mirror shareholder value as well as to offset dilution from shares of common_stock issued under the company’s stock-based employee compensation and benefit program in date the board_of directors authorized the purchase of an additional_amount of up to big_number shares of its series a common_stock note 21--subsequent events in date eagle new media investments llc an investment affiliate of the company acquired newport media inc a publisher of shopper publications in the long island and new jersey areas for approximately dollar_figure efrem zimbalist iii who had succeeded unterman as chief financial officer of times mirror signed times mirror’s form 10-k on date part i contained the following statements item business general during times mirror engaged in several strategic transactions including the acquisition by an investment affiliate of newport media inc a publisher of shopper publications in the new york and new jersey areas valumail inc a shared mail company that distributes preprinted advertising in connecticut and massachusetts and airspace safety analysis corporation a provider of airspace utilization and federal aviation administration compliance services for the telecommunications and aviation industries in date times mirror its affiliates and its largest stockholders the chandler trusts completed a transaction that for financial reporting purposes reduced times mirror’s outstanding common_stock by million shares and reduced times mirror’s then outstanding series c preferred_stock by big_number shares the annual report referred to various investment activities in newspaper publishing as directly engaged in by times mirror the annual report contained no reference to reed as having any interest in the affiliate actually engaged in the investment activity part ii of times mirror’s form 10-k contained among other information management’s discussion and analysis of the company’s financial condition and results of operations audited consolidated financial statements for times mirror and the notes to the company’s consolidated financial statements the portion of part ii that comprised management’s discussion and analysis of times mirror’s financial condition and results of operations contained the following statements overview recapitalization in date the company completed a recapitalization transaction with its largest shareholders the chandler trusts in which the company including certain of its affiliates and the chandler trusts each contributed assets worth dollar_figure billion to tmct ii llc a newly formed limited_liability_company the recapitalization resulted in a net effective reduction for financial reporting purposes in the number of shares of the series a and c common stocks by million shares and in the company’s series c-1 and c-2 preferred stocks by big_number shares liquidity and capital resources in funds from the company’s investment affiliates created as part of the divestitures of the company’s legal and medical publishing businesses as well as proceeds from new debt issuances were used to finance the recapitalization and acquisitions in the second half of the company utilized a portion of the investment affiliates resources for share purchases and acquisitions dispositions in date the company completed the divestiture of matthew bender in a tax-free reorganization and the sale of the company’ sec_50 ownership_interest in shepard’s to reed elsevier plc the two transactions were valued at dollar_figure billion in the aggregate in date the company completed the divestiture of mosby inc to harcourt general inc in a transaction valued at dollar_figure million concurrently with the closing of the matthew bender and mosby inc transactions the company became the sole manager of eagle new media investments llc eagle new media and eagle publishing investments llc eagle publishing a substantial portion of the assets of eagle new media and eagle publishing were utilized in connection with the recapitalization see note the company intends to deploy the assets of both eagle new media and eagle publishing to finance acquisitions and investments including purchases of the company’s common_stock and does not intend to use those funds for the company’s general working_capital purposes common share purchases during the company and eagle new media purchased million shares of the company’s series a common_stock which more than offset million shares issued as a result of the exercise of stock_options the company believes that the purchase of shares of its common_stock is an attractive investment for eagle new media which will also enhance times mirror shareholder value as well as offset dilution from shares of common_stock issued under the company’s stock-based employee compensation and benefit programs the company and its affiliates expect to make share purchases primarily to offset stock_option exercises during the next two years in the open market or in private transactions depending on market conditions and such purchases may be discontinued at any time as of date the company and its affiliates are authorized to purchase million shares of series a common_stock the llc’s financial statements for the fiscal years ended date and on date udovic faxed to fontaine a copy of the llc’s unaudited financial statements for the fiscal years ended date and a statement of operations was part of these financial statements on the statement of operations the llc reported dollar_figure and dollar_figure of dividend income attributable to its times mirror stock for and respectively included with the llc’s financial statements were notes that contained in pertinent part the following comments note 1--basis of preparation the company’s sole manager is the times mirror company who controls its operations and assets the company began operations on date note 2--cash and cash equivalents marketable_securities available-for-sale securities and investments investments in times mirror stock are reported at cost as they are restricted from sale because the company is considered an affiliate of times mirror the fair value of the times mirror stock based on its quoted market price was dollar_figure and dollar_figure at date and respectively note recapitalization in date the company and certain of its affiliates participated in a transaction recapitalization involving agreements with times mirror company’s largest shareholders chandler trust no and chandler trust no the recapitalization resulted in the formation of a new limited_liability_company tmct ii llc tmct ii pursuant to the tmct ii contribution agreement the company contributed a total of dollar_figure in cash and cash equivalents on date the board_of directors of mb parent accepted and approved the llc’s financial statements for the fiscal years ended date and irs determinations on date the irs sent to petitioner a statutory_notice_of_deficiency with respect to petitioner’s federal_income_tax for in the statutory_notice_of_deficiency the irs made the following determinations regarding the bender transaction dollar_figure is the amount_realized in under code sec_1001 by tmd in exchange for the common_stock interest in mb bender in tmd must recognize capital_gain in the amount of dollar_figure as computed below tmd’s exchange of its common_stock interest in mb is ineligible for nonrecognition treatment under code sec_354 because the series of prearranged transactions that included the merger of bender mergersub into mb failed to qualify as a reorganization under sec_368 of the code in addition the irs explained the basis for its determinations under the following headings a tmd cashed out its investment in mb b tmd failed to exchange its mb common_stock for stock of mb parent worth at least dollar_figure billion and c after the merger post-merger mb the surviving corporation failed to hold ‘substantially all’ of its properties and the properties of the ‘merged’ corporation under the last heading the notice elaborated d tmd received consideration other than voting_stock to qualify as a reorganization under code sec_368 only voting_stock may be used by the acquiring_corporation the merger of bender mergersub into mb could not qualify as a b reorganization if tmd received in exchange for its mb common_stock any consideration other than voting_stock boot in exchange for its mb common_stock tmd received mb parent common_stock and constructively received the rights to manage eagle i which it assigned to tm immediately after the merger eagle i’s sole asset was dollar_figure5 billion in cash the provisions of the eagle i llc agreement coupled with the broad powers granted to the manager gave tm direct access to and control_over the dollar_figure5 billion the rights to manage eagle i were not voting_stock had substantial value and were constructively received by tmd in exchange for its mb common_stock since tmd received boot in exchange for its interest in mb the merger of bender mergersub into mb failed to qualify as a reorganization under code sec_368 the notice also determined that sec_269 applies to deny nonrecognition treatment of the bender transaction during trial of this case the parties agreed that tmd’s adjusted_basis in its bender common_stock was dollar_figure as of date rather than the dollar_figure amount that had been determined by the irs in the statutory_notice_of_deficiency ultimate findings_of_fact the primary consideration received by times mirror through tmd for transferring control_over the operations of bender to reed was control_over dollar_figure5 billion paid_by reed through mb parent to the llc the agreements and corporate organization documents entered into by times mirror and reed negated any meaningful fiduciary obligations between times mirror and reed with respect to times mirror’s control_over the cash or reed’s operation of bender the mb parent common_stock held by tmd had a value of less than dollar_figure billion and less than percent of the dollar_figure5 billion paid_by reed the bender transaction effected a sale of bender by tmd to reed opinion sec_354 states the general_rule that no gain_or_loss shall be recognized if stock_or_securities in a corporation a_party_to_a_reorganization are in pursuance of the plan_of_reorganization exchanged solely for stock_or_securities in such corporation or in another corporation a party to the reorganization sec_356 requires recognition of gain from an exchange in which property other than that permitted under sec_354 or sec_355 ie boot is received the gain recognized is not in excess of the sum of money or the fair_market_value of other_property received in the exchange sec_368 sets forth definitions of corporate_reorganizations that qualify for nontax treatment under sec_354 times mirror and its advisers intended that the bender transaction qualify as a tax-free reverse_triangular_merger under sec_368 and e as described by petitioner a reverse_triangular_merger is a statutory merger in which the merged corporation mergersub merges with and into the target_corporation bender in exchange for stock of a corporation mb parent which immediately prior to the merger controlled the merged corporation respondent contends that the bender transaction does not qualify as a reverse_triangular_merger because tmd received more than qualifying stock of mb parent and the transaction thus fails to satisfy the exchange requirement of sec_368 that is in the transaction former shareholders of the surviving corporation exchanged for an amount of voting_stock of the controlling_corporation an amount of stock in the surviving corporation which constitutes control of such corporation sec_368 defines control as the ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of the corporation respondent argues that tmd’s gain on the bender transaction is taxable unless the fair_market_value of qualifying consideration the mb parent common_stock was at least equal in value to a controlled block percent of bender stock the parties agree that this requirement means that the mb parent common_stock must have had a value of dollar_figure billion for the transaction to qualify as a reverse_triangular_merger alternatively and in order to assert reliance on certain rulings of respondent petitioner argues that the bender transaction qualifies under sec_368 which provides sec_368 reorganization -- in general --for purposes of parts i and ii and this part the term reorganization means-- b the acquisition by one corporation in exchange solely for all or a part of its voting_stock or in exchange solely for all or a part of the voting_stock of a corporation which is in control of the acquiring_corporation of stock of another corporation if immediately after the acquisition the acquiring_corporation has control of such other corporation whether or not such acquiring_corporation had control immediately before the acquisition petitioner’s alternative position would not require valuation of the mb parent common_stock it would however require us to conclude that times mirror’s control_over the cash in the llc was not part of the consideration received in the bender transaction because it was not intended by times mirror or reed to be a separate asset respondent argues that the bender transaction did not qualify under sec_368 because tmd did not exchange its bender stock solely_for_voting_stock in addition respondent argues that petitioner has belatedly changed its theory and should be precluded from doing so in form at the conclusion of the bender transaction tmd was the holder of mb parent common_stock and no longer owned bender common_stock determination of whether the mb parent common_stock had a value of dollar_figure billion or in the alternative whether the sole consideration exchanged for the bender common_stock was the mb parent common_stock requires a factual analysis of the totality of the bender transaction because the same facts lead us to our conclusions on both theories we do not need to decide whether petitioner is too late in asserting its sec_368 argument factual analysis of the bender transaction not surprisingly the parties differ significantly in their descriptions of the bender transaction while paraphrasing portions of the record the parties cannot resist characterizing events in a manner consistent with their respective positions petitioner emphasizes the formalities of the multicorporate structure which undeniably was intended and carefully designed to comply with the requirements for a tax-free reorganization under sec_368 petitioner asserts that respondent erroneously substitutes his version of the bender transaction for what actually transpired respondent does not deny that there was a business_purpose for the bender transaction ie the desire of times mirror to get out of the legal publishing business because of the trends in that market pointing to specific aspects and results of the transaction however respondent argues all of the unusual features of the bender transaction structure the creation of a dormant intermediary company mb parent and an enslaved llc eagle i the interlocking tiers of redeemable bender and mb parent voting preferred_stock that transferred virtually complete control_over bender to reed and the provisions of the llc agreement that transferred absolute control_over the cash to the manager tm were united to a single purpose segregate and seal off tm’s interest in the cash and reed’s interest in bender one from the other the substance of the bender transaction is a swap tm gave up bender for the right to control and distribute to itself at will dollar_figure5 billion of cash reed gave up dollar_figure5 billion of cash for ownership and control of bender this is hardly the kind of readjustment of continuing interests in property under modified corporate form that marks a real reorganization the proposed findings_of_fact set forth in the briefs of the parties cannot be adopted as our findings because they lack objectivity either by omission or in argumentative descriptions rather than attempting to reconcile the parties’ characterizations of particular events we have reviewed the entire record and related in great detail the contemporaneous statements of the parties to the bender transaction the contractual terms the subsequent conduct of the parties to the transaction and the representations of times mirror to shareholders and to regulatory bodies the form of the transaction includes the totality of the contractual arrangements and is not limited to the design characterization and labels put on the arrangements by the times mirror_tax advisers in analyzing the terms and provisions of the contractual arrangements we have considered the interpretation of the parties to them as demonstrated by their conduct times mirror’s view of the bender transaction times mirror for good business reasons decided to take advantage of the existing trends in legal publishing and the strong desire of wolters kluwer and reed to acquire times mirror’s interest in bender and shepard’s the bidders agreed to the cjv reorganization structure promoted by pw and gs and endorsed by gd c and e y because that was the only way they could acquire their target times mirror was anxious to have the significant proceeds of its divestiture of bender to spend on repurchasing its own stock and diversifying into other emerging areas after the proposed structure of the divestiture was presented to the competing bidders at the board meeting on date the board_of directors was told the price waterhouse structure separates ownership and control so that the acquiring company controls matthew bender and times mirror controls an amount of cash_equivalent to matthew bender’s value but without having paid a tax for the shift in control the steps in this structure involve the creation of a special purpose corporation referred to as mb parent that is owned partly by times mirror and partly by the acquiring company this special purpose corporation is controlled by the acquiring company through its ownership of relatively low value nonparticipating preferred_stock with voting control mb parent in turn owns preferred_stock and nonvoting common_stock in an acquisition subsidiary that will merge with matthew bender and a nonvoting interest in a single member limited_liability_company that holds the cash referred to above as a result of the merger of matthew bender into the acquisition subsidiary times mirror will own all of the common_stock and remaining voting power of mb parent the special purpose corporation however even though times mirror will not have voting control_over mb parent it will control the limited_liability corporation holding all of the cash by virtue of being the sole nonequity manager of the llc the results are as follows times mirror will control the llc thereby controlling the cash in it and any assets or businesses acquired with such cash times mirror and the llc will be consolidated for financial reporting purposes the acquiring company will control matthew bender and will be able to consolidate for financial reporting purposes the merger of matthew bender into the acquisition subsidiary in exchange for mb parent common_stock will qualify as a tax-free reorganization for tax purposes even though such common_stock does not carry with it voting control mb parent the llc and matthew bender will not be consolidated for tax purposes with either times mirror or the acquiring company at some later date and upon mutual agreement the matthew bender and mb parent preferred_stock can be redeemed at face value and the nonvoting common can be redeemed at a formula price which would leave the acquiring company as the sole owner of matthew bender and times mirror as the sole and controlling owner of mb parent with the ability to liquidate mb parent and the llc without a tax cost in a memorandum dated date e y recorded the following times mirror has entered into an agreement with reed elsevier for the sale of matthew bender for dollar_figure and the sale of times mirror’s interest in shepard’s inc for dollar_figure the sale of matthew bender is structured as a reorganization in which the dollar_figure million proceeds from the sale will end up in an llc whose ownership is as shown in the attached chart through the various shareholder agreements certificates of incorporation and the llc management agreement times mirror has total control_over the assets and operations of the llc and reed elsevier has total control_over the assets and operations of matthew bender the structure is designed to result in no tax due by times mirror on the profit from the sale of matthew bender consolidation times mirror controls the assets of the llc through the management agreement which specifically states that times mirror has no fiduciary duty to the holder of acquisition parent and may use its discretion as to the use of the assets times mirror may have the llc buy its own debt instruments or times mirror stock make business_acquisitions or any other transaction to the benefit of times mirror the only limitation is that times mirror may not upstream llc assets to itself times mirror has the ability to ensure that the board_of directors of acquisition parent may not do anything that may affect the control or viability of the llc certain board actions require the unanimous vote of the board these include the incurrence of indebtedness or guarantees of indebtedness of acquisition parent the sale transfer or other_disposition pledge or assignment of any portion or all of its llc interest the issuance of any other_securities of acquisition parent all of these factors indicate that times mirror not only controls the assets of the llc but also is the beneficiary of all of the ownership risks and rewards of the llc we cannot improve on the descriptions of the bender transaction in the above contemporaneous statements of the participants little more would be required to conclude that the bender transaction was in substance a sale the issue in this case however is to determine whether the reorganization structure satisfies the requirements of sec_354 and sec_368 and precludes taxation of the gain derived from the transaction fiduciary obligations among the parties in the context of the dispute over the value of the mb parent common_stock received by tmd as discussed below petitioner argues that times mirror as manager of the llc had fiduciary obligations that precluded unlimited use of the llc’s cash and prevented a conclusion that tmd or times mirror realized the proceeds of a sale of bender respondent contends that times mirror’s only fiduciary obligation under the management agreement was to itself the llc agreement dated date contained provisions including the following management a the manager shall have the sole right to manage the business of the company and shall have all powers and rights necessary appropriate or advisable to effectuate and carry out the purposes and business of the company and no member or other person other than the manager shall have any authority to act for or bind the company or to vote on or approve any of the actions to be taken by the company unless otherwise expressly required by the act or other applicable law notwithstanding the foregoing the initial manager shall not take any_action in respect of or on behalf of the company other than the opening of one or more bank accounts in the name of the company the appointment of an agent for service of process for the company and the performance of other ministerial duties in connection with the organization and formation of the company accordingly as of the effective time of the merger the company shall have no liabilities or obligations other than pursuant to this agreement e without limiting the generality of the foregoing to the fullest extent permitted by law including section c of the delaware limited_liability_company act and without creating any duties or obligations of the manager by implication or otherwise it is expressly acknowledged and agreed that to the extent the manager owes any fiduciary duties or similar obligations to the initial member mb parent under any principles of law or equity or otherwise such duties and obligations shall be owed solely to the holders of the initial member’s mb parent’s common equity and not to the holders of any other class of the initial member’s mb parent’s equity petitioner’s brief in attacking respondent’s valuation experts asserts the llc agreement was written with the understanding that the manager tm would be the indirect owner of the mbp mb parent common the management authority and the mbp common were not owned by two parties tm was not only the manager but also the indirect owner of the mbp common which was directly owned by a holding_company which tm had created to hold tm’s property the rights to be valued are in fact the rights held by one party petitioner does not point to any provision in the documentation of the transaction that restricts times mirror’s use of the llc’s cash although petitioner asserts limitations under delaware law representations of times mirror to its shareholders indicated that the cash in the llc would not be used for working_capital but would be used for repurchase of stock and strategic investments however nothing in the documents contains this restriction on the use of cash for working_capital which was a management decision consistent only with tax_advice given to times mirror the advisers shefter and behnia had made it clear to reed before the transaction that the llc agreement will not contain any restrictions on the use of the cash in any event cash is fungible use of the llc’s cash in times mirror’s ambitious stock repurchase program obviously freed up other resources to be used for working_capital reed’s vice president of taxes fontaine who negotiated the structure on behalf of reed testified q counsel for petitioner and what was reed’s position with regard to nonvoting common_stock in the structure a fontaine reed did not like the fact that it was common_stock we were hoping that it would be changed to a preferred_stock because of issues surrounding fiduciary duties q could you elaborate a generally speaking a common shareholder is owed a fiduciary duty and because matthew bender at the time would have had a common shareholder of mb parent and indirectly tmd that that would be--there would be a fiduciary duty ultimately to times mirror as a result of that shareholding as to the operations of matthew bender q what was the result of those negotiations a the nonvoting common_stock was changed to nonvoting participating preferred_stock thus the parties understood that they were deliberately negating any fiduciary obligations owed to reed with respect to the cash or owed to times mirror or tmd with respect to bender operations times mirror’s understanding of its rights with respect to the cash was described in its report to the board on date as follows since the july board meeting we have continued to sharpen our focus on our intended use of the proceeds from the mosby and matthew bender dispositions as well as our continuing significant free cash_flow it had not been our assumption that we would immediately turn around and use these resources as a war chest to finance a major acquisition program and over the past several months we tested this presumption by examining in detail the prospect for value creation and the acceleration of earnings growth through acquisitions all subsequent reports to the board the shareholders and the sec represented that the cash proceeds of the divestiture of bender were controlled by times mirror and were being used for times mirror’s strategic repurchase of stock and new acquisitions although petitioner disputes the legal significance of these representations it has never suggested that the representations were not entirely consistent with the terms of the documentation of the bender transaction in times mirror as manager of the llc effected a dollar_figure cash dividend on mb parent’s common_stock reed agreed to the amendments to mb parent’s corporate documents because reed had unequivocally given up any interest in the dollar_figure5 billion or in the earnings on that amount consideration for the transfer of bender to reed for purposes of sec_368 the basic factual determination to be made is whether under the contractual arrangements the consideration received by tmd the formal divestor of bender from mb parent the formal divestee was as petitioner contends common_stock of mb parent worth at least dollar_figure billion or whether as respondent contends the consideration received was title to the common_stock plus effective_control over dollar_figure5 billion--the amount_paid by reed in the transaction certainly from the standpoint of times mirror control of the funds was the most important asset received from the standpoint of reed control of the bender operations was the most important asset received neither tmd nor mb parent had officers or employees tmd had no operations independent of times mirror and mb parent had no operations independent of reed unterman testified that times mirror was appointed manager of the llc because tmd had no employees and was solely owned by times mirror he further testified q counsel for petitioner from your perspective as chief financial officer of times mirror was times mirror’s management authority over the assets of the llc a separate part of the consideration times mirror received for matthew bender a unterman not at all it was all one deal q could you explain your response please a well the economic asset was the cash that was in mb parent and the llc was a way of assuring that the cash would be invested in a manner that was parallel of times mirror’s interests at all times under the combined terms of the management agreement mb parent’s restated certificate of incorporation mergersub’s certificate of incorporation the mb parent stockholders agreement and the mergersub shareholders agreement all incidents_of_ownership of the dollar_figure5 billion were shifted to times mirror as of date examination of the voting dividend redemption and liquidation provisions of the documents quoted at length in our findings confirms respondent’s view that only times mirror had a continuing economic_interest in the cash and only reed had a continuing economic_interest in bender the structure of mb parent and the dividend provisions assured that any dividends_paid to mb parent from the operations of bender would be paid to reed as dividends on mb parent’s preferred_stock moreover when the structure was ultimately unwound tmd would own mb parent and the llc and reed would own bender the foregoing factual analysis demonstrates that the consideration received by tmd as the investment subsidiary of times mirror was not common_stock in mb parent but was control_over the cash deposited in the llc in relation to the arguments over expert testimony as discussed below petitioner asserts that the common_stock and the management authority cannot be valued separately because it would have been unthinkable to transfer them separately but this argument does not aid petitioner’s case recognizing that no one would separately purchase either the common_stock or the management authority confirms respondent’s argument that common_stock was not the only consideration for the transfer and that the common_stock viewed alone did not have the value necessary for the transaction to qualify under the reorganization provisions of the internal_revenue_code valuation of mb parent common_stock petitioner argues that times mirror and reed conclusively agreed that the mb parent common_stock was worth dollar_figure5 billion in the context of the entire agreement however the description of the consideration in the merger agreement as common_stock was merely a recital consistent with the intended tax effect we have examined the corporate governing documents to determine whether the mb parent common_stock possessed the requisite value for purposes of sec_368 cf 109_tc_133 affd 165_f3d_822 11th cir the factual analysis of the transaction compels the conclusion that the management authority over the cash in the llc had far more value to times mirror than the mb parent common_stock and thus represented the bulk of the consideration for completeness we discuss briefly the expert testimony and the context of petitioner’s effective concession that the mb common_stock and the management authority over the llc were inseparable which we conclude establishes that common_stock was not the sole consideration for the bender transaction petitioner’s expert michael bradley bradley used a net asset value approach to determine that mb parent’s common_stock was worth dollar_figure5 billion using an avoided costs approach bradley determined that the management authority might have a fair_market_value ranging from dollar_figure million to dollar_figure million bradley however gave no apparent consideration to the contractual aspects of the bender transaction and assumed-- contrary to any reasonable expectation or contractual possibility--the immediate dissolution of mb parent bender and the llc as of date the date of the transaction bradley and petitioner’s other experts in rebuttal to respondent’s experts asserted that if separated from economic ownership of the common_stock of mb parent the management authority had no value to a hypothetical purchaser respondent presented three experts who had separately valued the management authority and the mb parent common_stock alan c shapiro shapiro provided an opinion of the fair_market_value of the common_stock immediately after the merger like bradley shapiro began with a determination of net asset value shapiro however reviewed all of the contractual arrangements and corporate governing documents and concluded that the mb parent common_stock should be discounted substantially for lack of control_over the assets using various assumptions such as the net value of mb parent’s assets after liabilities and the scope of fiduciary responsibilities by the manager shapiro concluded that the fair_market_value of the mb parent common_stock ranged from a negative number through worthless to a maximum of dollar_figure million respondent also presented the testimony of william r zame zame an economics and mathematics professor who applied game theory principles to determine the value of the mb parent common_stock uncoupled from the management rights over the llc zame acknowledged that his computed value was not the same as fair_market_value he did however recognize that because the common_stock of mb parent represents a derivative claim to the resources of eagle i by analyzing the nature of that derivative claim it is possible to determine the amount a rational well- informed investor might be willing to pay for this claim keeping in mind that there are other competing claims to the resources of eagle i it is value in this sense that this report estimates zame applied probabilities to various assumptions and determined the most plausible estimates of the value of the mb parent common_stock as a fraction of the value of the llc’s assets his analysis concluded that the upper bounds of the stand-alone value of the mb parent common_stock ranged from to of the value of the llc another of respondent’s experts michael j barclay barclay addressed the value of the management authority from a financial standpoint barclay also considered alternative assumptions about fiduciary duty and concluded that without a fiduciary duty from the manager to the llc mb parent or the mb parent common stockholder the management authority would have a value approaching dollar_figure5 billion assuming a fiduciary duty barclay opined that the management authority would have a value of percent of dollar_figure5 billion referring to bradley’s report petitioner asserts respondent’s valuation approach caused his experts to value rights that did not exist common_stock in an entity managed by an unrelated hostile manager and a management authority giving unconstrained powers to an unrelated hostile manager respondent’s experts assumed a hypothetical_transaction with no resemblance to the actual transaction or rights petitioner claims that the management authority was an uncompensated obligation not an asset assigned to times mirror as the residual claimholder of the llc’s assets it is indeed unlikely that the authority of times mirror under the management agreement would be separated from tmd’s ownership of the mb parent common_stock in the real world however separation of the management authority from the putative holder of the cash is part of the structure adopted by times mirror so that it could maintain its position that the only consideration received by tmd in the bender transaction was the mb parent common_stock times mirror and its advisers created the scenario that makes it necessary to value the mb parent common_stock at least as a portion of the total consideration to support its statutory argument petitioner is asking us to give effect to a fictional separation of the mb parent common_stock transferred to tmd from the management authority transferred to times mirror additionally petitioner’s criticism of respondent’s experts’ valuation applies equally to petitioner’s valuation ie petitioner’s experts ignore relevant facts concerning the property to be valued we do not need to reach any judgment about the fiduciary obligations that may or may not exist under delaware law it is enough to observe that there is uncertainty on that subject which uncertainty affects value see 94_tc_193 we need not determine actual value of the mb parent common_stock only proportionate value ie whether the stock represent sec_80 percent of the total consideration paid_by reed it is possible to engage in interminable arguments about the reports of the various experts presented by the parties in this case to do so however would serve no useful purpose because it would not affect the commonsense conclusions that the mb parent common_stock cannot be isolated and treated as the sole consideration transferred to tmd for its divestiture of bender and the common_stock of mb parent objectively had a value less than dollar_figure billion and less than percent of the dollar_figure5 billion paid_by reed pertinent precedents respondent invites us to adopt a broad-based approach and apply the spirit of the reorganization provisions in order to deter the type of abuse that respondent perceives the bender transaction to be we need not and do not accept respondent’s invitation we are however mindful of the precedents and judicial homilies that support respondent’s position the source of most substance over form arguments of course is 293_us_465 in oft quoted language the supreme court framed the issue as follows the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted but the question for determination is whether what was done apart from the tax motive was the thing which the statute intended id pincite citations omitted gregory involved a purported statutory reorganization and thus is particularly applicable here petitioner argues however that in the years since gregory was decided no court has applied substance-form principles to override technical compliance supported by business_purpose and true economic_effect indeed in gregory the supreme court disregarded the form of a transaction as having no independent significance before elaborating on the application of this principle and true economic_effect in this case we acknowledge the so-called progeny of gregory respondent cites 302_us_609 in which the supreme court stated that a given result at the end of a straight path is not made a different result because reached by following a devious path the controlling principle will be found in gregory v helvering respondent also relies on another reorganization case 46_tc_32 in which the sole stockholder and president of the taxpayer corporation desired to dispose_of certain land in order to qualify the disposition as a tax-free reorganization under sec_354 and sec_368 a corporation manatee was formed and the subject land was transferred to manatee in exchange for stock the stock of manatee was then transferred to the acquiring_corporation in exchange for its stock thereafter manatee was liquidated citing minn tea co v helvering supra and gregory v helvering supra this court acknowledged that the transaction fell literally within the reorganization provisions but held that the tax consequences must turn upon the substance of the transaction rather than the form in which it was cast west coast mktg corp v commissioner supra pincite respondent argues that mb parent in the instant case is comparable to the intermediary corporation in west coast mktg corp in that it had no business no offices and no employees and it served no purpose other than to create the form necessary to support a claim for tax-free reorganization treatment in addition to cases cited above respondent relies on the legislative_history of the reorganization provisions various legislative attempts to prevent abuse and cases discussing continuity_of_proprietary_interest as the judicial bulwark and backstop for limiting deferral nonrecognition to the kinds of transactions that congress intended should qualify see 287_us_462 60_f2d_937 2d cir petitioner responds with the assertion that stock as consideration has always satisfied the continuity_of_proprietary_interest requirement even when the stock conveys a highly attenuated economic_interest in the acquiring_corporation here however petitioner is again assuming that stock was the sole consideration for the divestiture of bender-- an assumption we reject under the facts of this case for the reasons discussed above moreover the interest of the mb parent common_stock held by tmd in the bender operations is not merely highly attenuated it is expressly negated by the evidence petitioner does not address minn tea co or west coast mktg corp petitioner relies on 90_tc_171 affd without published opinion 886_f2d_1318 7th cir as demonstrating the limitations on applying substance over form analysis to recast a transaction that on its face complies with the formal requirements of a statute respondent notes that esmark inc reaffirmed the notion that a taxpayer’s receipt of a substantial amount of cash for its property is the hallmark of a sale see id pincite in 104_tc_75 the taxpayer arguing against reorganization treatment in an effort to establish a recognizable loss relied on the rationale of esmark inc and this court responded esmark inc involved a series of related transactions culminating in a tender offer and redemption of a part of the taxpayer’s stock in exchange for certain property the commissioner seeking to apply the step_transaction_doctrine sought to recharacterize the tender offer redemption as a sale of assets followed by a self-tender while it is true that we held that each of the preliminary steps leading to the tender offer redemption had an independent function we also held that the form of the overall transaction coincided with its substance and was to be respected in the case before us petitioner would have us respect the independent significance of dupont’s tender offer but disregard the overall transaction which included the merger that result would of course be inconsistent as an analogy with the result in esmark inc we therefore decline petitioner’s request that we apply esmark inc to the facts of this case id pincite we believe that the j e seagram corp analysis is helpful in this case in j e seagram corp and in esmark inc we declined to give conclusive effect to a single part of a complex integrated transaction as petitioner would have us do here petitioner relies primarily on two aspects of the documentation to conclude that the bender transaction qualifies as a tax-free reorganization the first is the form by which mb parent common_stock flowed to tmd and by which bender preferred_stock flowed to mb parent we agree with respondent that this case is more like west coast mktg corp than like esmark inc there are differences of course mb parent was not intended to be and has not been liquidated as promptly as the intermediary in west coast mktg corp additionally mb parent was putatively formed by the acquirer rather than by the party divesting itself of the property given the terms of mb parent’s governing documents and the structure of its several classes of stock however it has no more function than the intermediary in west coast mktg corp by contrast to the facts in esmark inc here there is no uncontrolled participation by persons who are not parties to the contractual arrangement such as the public shareholders in esmark inc to give substantive economic_effect to the existence of mb parent to disregard the existence of mb parent is not to ignore any meaningful step in the transfer of bender from times mirror to reed second petitioner asserts that the evidence conclusively establishes that the parties valued the mbp common at dollar_figure5 billion petitioner argues that the agreement of the parties as to value was the result of arm’s-length negotiations between times mirror and reed the arm’s-length negotiation however led to the parties’ agreeing to adopt the form of tax-free reorganization which required a recital that the common_stock was the consideration being exchanged for the bender stock that language was consistent with times mirror’s tax objectives which were accepted by reed when reed concluded that it could not acquire the bender stock without agreeing to those terms while terms negotiated between the parties may produce evidence of value they are not conclusive cf 104_tc_584 affd without published opinion on other issues 142_f3d_442 9th cir in the instant case the negotiated terms are overcome by the evidence as discussed above that the mb parent common_stock did not have a value of dollar_figure5 billion or even percent of that amount once petitioner acknowledges and asserts that the mb parent common_stock cannot be separated from the authority of times mirror the ultimate claimholder to manage the cash in the llc the putative 20-percent voting power of the common_stock in mb parent and the bare title of mb parent in the llc should be disregarded mb parent clearly serves no purpose and performs no function apart from times mirror’s attempt to secure the desired tax consequences in this context we agree with respondent’s reliance on 435_us_561 observing that the simple expedient of drawing up papers is not controlling for tax purposes when the objective economic realties are to the contrary as we indicated at the beginning of our factual analysis our understanding of the bender transaction gives full effect to all of the contractual terms other than the labels assigned as we indicated in our discussion of the dispute over valuation of the common_stock we agree that it is unrealistic to separate the common_stock in mb parent from the authority to manage dollar_figure5 billion in cash held by times mirror through the management agreement thus we are simply looking at the operative terms of the bender transaction by analyzing the respective rights of the parties to it as interpreted by them before on and after date the evidence compels the conclusion that times mirror intended a sale assured that it would receive the proceeds of sale for use in its strategic plans used the proceeds of sale in its strategic plans without limitation attributable to any continuing rights of reed and represented to shareholders and to the sec that it had full rights to the proceeds of sale none of these actions were inconsistent with the contractual terms thus we need not substitute respondent’s version for what actually transpired we deal only with what actually transpired and give effect to the legal documentation of the bender transaction with key points emphasized by the terms of the documents and the statements made by times mirror representatives about what was accomplished in the bender transaction in a different but analogous context the court_of_appeals for the seventh circuit has stated the freedom to arrange one’s affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along the commissioner and the courts are empowered and in fact duty-bound to look beyond the contrived forms of transactions to their economic_substance and to apply the tax laws accordingly that is what we have done in this case and that is what taxpayers should expect in the future 765_f2d_643 7th cir affg 80_tc_955 from any perspective the true economic_effect petitioner’s words quoted above of the bender transaction was a sale because the consideration paid_by the buyer to wit unfettered control_over dollar_figure5 billion in cash passed to the seller from the buyer the bender transaction does not qualify as a reorganization under sec_368 which requires that the exchange be solely for stock because the mb parent common_stock lacked control_over any assets its value was negligible in comparison to the dollar_figure billion value that would be required to qualify the bender transaction as a tax-free reorganization under sec_368 and a e evidentiary matters the extensive stipulations of the parties included certain documents to which objections were made with the understanding that the objections would be discussed in the posttrial briefs respondent objected on relevance materiality and hearsay grounds to four articles concerning the failed merger between reed and wolters kluwer petitioner did not address these materials in the briefs and we have not relied on them in our findings the relevance and hearsay objections will be sustained petitioner objects to certain exhibits proposed by respondent consisting of documents provided to respondent by petitioner or its representatives during the audit and during pretrial negotiations and preparation petitioner objects to the materials on the grounds of relevance relying on 62_tc_324 as to one document authored by petitioner’s counsel petitioner also objects that it was provided in settlement negotiations see fed r evid although respondent disputes whether petitioner can rely on the rule_of greenberg’s express inc v commissioner supra respondent does not show how the materials in question are helpful in our resolution of this case we have not relied on them in our findings_of_fact petitioner’s relevance objections are sustained petitioner objected at trial and renews on brief an objection to the testimony of brian huchro huchro a senior staff accountant in the division of enforcement at the sec who testified on sec reporting requirements of publicly held companies huchro was identified in the trial memorandum and submitted a report as a rebuttal witness to arthur c wyatt wyatt whose report had been submitted by petitioner at the time of trial petitioner decided not to call wyatt and then raised objection to huchro’s testimony we do not rely on huchro’s report in our findings_of_fact the representations made by times mirror in various sec filings are recounted only to show that such representations were made and we need not draw any conclusions about what was required by the sec or the relationship of sec rules to generally_accepted_accounting_principles we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are irrelevant to our decision in view of our resolution of the primary issue we do not address respondent’s alternative argument under sec_269 to reflect the foregoing and to provide for resolution of the mosby issues neither tried nor addressed in this opinion an appropriate order will be issued
